Exhibit 10.1
 
REDACTED
EXECUTION VERSION




CONFIDENTIAL TREATMENT REQUESTED:


INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED
AND MARKED WITH “*******” OR OTHERWISE CLEARLY INDICATED.  AN UNREDACTED VERSION
OF THIS DOCUMENT HAS ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE
COMMISSION.
 

 

 
 
POWER PURCHASE AND SALE AGREEMENT
 
 
among
 
H.Q. ENERGY SERVICES (U.S.) INC.,
as Seller
 
and
 
CENTRAL VERMONT PUBLIC SERVICE CORPORATION;
GREEN MOUNTAIN POWER CORPORATION;
VERMONT ELECTRIC COOPERATIVE, INC.;
VERMONT PUBLIC POWER SUPPLY AUTHORITY;
VERMONT MARBLE POWER DIVISION OF OMYA INC.;
CITY OF BURLINGTON, VERMONT ELECTRIC
DEPARTMENT; AND
THE TOWN OF STOWE ELECTRIC DEPARTMENT,
as Buyers
 
Dated as of
August 12, 2010
 

 

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

ARTICLE ONE GENERAL DEFINITIONS
1
        ARTICLE TWO REQUIRED APPROVALS
12
          2.1 
Required Approvals
12
  2.2
Cooperation to Obtain Required Approvals
14
  2.3
Buyers' Option to Assume Removed Buyer's Share
15
        ARTICLE THREE PARTIES' OBLIGATIONS WITH RESPECT TO THE PRODUCTS
16
          3.1 
Term; General Description of Obligations
16
  3.2  
Energy Product
16
  3.3 
Environmental Attributes Product
21
  3.4  
Force Majeure
24
        ARTICLE FOUR AMOUNT DUE IN EVENT OF CERTAIN FAILURES
25
          4.1  
Failure to Schedule Energy Product
25
  4.2  
Failure to Transfer Environmental Attributes Product
25
        ARTICLE FIVE EVENTS OF DEFAULT; REMEDIES
26
          5.1 
Events of Default
26
  5.2  
Remedies
29
  5.3
Calculation of Termination Payment
30
  5.4  
Notice of Payment of Termination Payment
30
  5.5  
Closeout Setoffs                               
30
        ARTICLE SIX PAYMENT AND NETTING
31
          6.1 
Billing Period
31
  6.2 
Timeliness of Payment
31
  6.3
Disputes and Adjustments of Invoices
31
  6.4 
Netting of Payments
31
  6.5  
Security
32
        ARTICLE SEVEN LIMITATIONS
32
          7.1 
Limitation of Remedies, Liability and Damages
32
        ARTICLE EIGHT CREDIT AND COLLATERAL REQUIREMENTS
32
          8.1
Financial Information
32
  8.2 
Collateral Agreements
33
  8.3  
Guaranties
34
        ARTICLE NINE GOVERNMENTAL CHARGES
34
          9.1
Cooperation
34
  9.2
Governmental Charges
34
        ARTICLE TEN OPERATING COMMITTEE
35

 
 
i

--------------------------------------------------------------------------------

 
 

  10.1
Operating Committee
35
  10.2 
Duties of the Operating Committee
35
  10.3   
Confirmation of Operating Committee Actions
36
  10.4 
Expenses
36
        ARTICLE ELEVEN MISCELLANEOUS
37
          11.1  
Survival
37
  11.2  
Representations and Warranties
37
  11.3   
Duty to Mitigate
38
  11.4  
Indemnity
38
  11.5   
Assignment
39
  11.6      
Governing Law; Venue
40
  11.7  
Notices
40
  11.8  
Several Rights and Obligations of Buyers
40
  11.9 
Interpretation
40
  11.10
General
42
  11.11 
Regulatory Event
43
  11.12 
Audit
44
  11.13  
FERC Standard of Review; Mobile-Sierra Waiver
44
  11.14 
Bankruptcy Issues
45
  11.15 
Confidentiality
45

 
 
TABLE OF APPENDICES


APPENDIX A
Certain Provisions Pertaining to Buyers That Are Governmental Entities

APPENDIX 3.2(c)(i)
Buyers' Shares of the Energy Quantity at 218 MW

APPENDIX 3.2(c)(ii)
Buyers' Shares of the Energy Quantity at 225 MW

APPENDIX 3.2(e)
Sample Price Calculations (For Illustrative Purposes Only)

APPENDIX 3.3(b)(i)
Buyers' Shares of the Environmental Attributes Quantity at 218 MW

APPENDIX 3.3(b)(ii)
Buyers' Shares of the Environmental Attributes Quantity at 225 MW

APPENDIX 3.3(f)
Form of Attestation

APPENDIX 11.7
Notice Information



 
ii

--------------------------------------------------------------------------------

 
 
POWER PURCHASE AND SALE AGREEMENT

 
 
This Power Purchase and Sale Agreement ("Agreement") is made as of the 12th day
of August, 2010 (the "Effective Date") among H.Q. Energy Services (U.S.) Inc.
("HQUS" or "Seller"), Central Vermont Public Service Corporation ("CVPS"), Green
Mountain Power Corporation ("GMP"), Vermont Electric Cooperative, Inc. ("VEC"),
Vermont Public Power Supply Authority, a body politic and corporate and a public
instrumentality of the State of Vermont exercising public and essential
governmental functions ("VPPSA"), Vermont Marble Power Division of Omya Inc.
("Vermont Marble"), City of Burlington, Vermont Electric Department ("BED"), and
the Town of Stowe Electric Department ("Stowe").  Each of CVPS, GMP, VEC, VPPSA,
Vermont Marble, BED and Stowe are also referred to herein as a "Buyer," and
collectively, the "Buyers".  Seller and each Buyer are also referred to herein
as a "Party," and collectively, the "Parties."
 
NOW THEREFORE, for good and valuable consideration, receipt of which is
acknowledged by each signatory, the signatories to this Agreement hereby agree
and covenant as follows:
 
ARTICLE ONE
 
GENERAL DEFINITIONS
 
 
1.1           "Affiliate" means (i) in relation to a Buyer, any other Person
(other than an individual) that, directly or indirectly, including through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such Buyer, and (ii) in relation to Seller, Hydro-Québec and any
other Person that, directly or indirectly, including through one or more
intermediaries, Hydro-Québec controls.  For this purpose, "control" means the
direct or indirect ownership of fifty percent (50%) or more of the outstanding
capital stock or other equity interests having ordinary voting power.
 
 
1.2           "Agreement" means this Power Purchase and Sale Agreement among the
Parties as the same may be amended and restated from time to time.
 
 
1.3           "Annual Governor" means the ******* limit on the positive or
negative year-over-year variation to the Contract Price as set forth in Section
3.2(e)(i) of this Agreement.
 
 
1.4           "Appointing Entity" has the meaning set forth in Section 10.1.
 
 
1.5           "Bankrupt" means the financial status with respect to any Person
which (i) files a petition or otherwise commences, authorizes or acquiesces in
the commencement of a proceeding or cause of action under any bankruptcy,
insolvency, reorganization or similar law, or has any such petition filed or
commenced against it, (ii) makes an assignment or any general arrangement for
the benefit of creditors, (iii) otherwise becomes bankrupt or insolvent (however
evidenced), (iv) has a liquidator, administrator, receiver, trustee, conservator
or similar official appointed with respect to it or any substantial portion of
its property or assets, or (v) is generally unable to pay its debts as they fall
due.
 
 
1

--------------------------------------------------------------------------------

 
 
1.6           "Bankruptcy Code" has the meaning set forth in Section 11.14.
 
 
1.7           "BED" has the meaning set forth in the preamble to this Agreement.
 
 
1.8           "Business Day" means any day except a Saturday, Sunday, or a
Federal Reserve Bank holiday.  A Business Day shall open at 8:00 a.m. and close
at 5:00 p.m. eastern prevailing time.
 
 
1.9           "Buyer" means each of the Buyers identified in the preamble to
this Agreement.
 
 
1.10          "Claiming Party" has the meaning set forth in Section 3.4.
 
 
1.11          "Claims" means all third party claims or actions, threatened or
filed and, whether groundless, false, fraudulent or otherwise, that directly or
indirectly relate to the subject matter of an indemnity, and the resulting
losses, damages, expenses, attorneys' fees and court costs, whether incurred by
settlement or otherwise, and whether such claims or actions are threatened or
filed prior to or after the termination of this Agreement.
 
 
1.12          "Collateral Agreement" has the meaning set forth in Section 8.2.
 
 
1.13          "Contract Price" means the price per MWh, calculated in accordance
with Section 3.2(e), to be paid to Seller by each Buyer for the purchase of the
Energy Product.
 
 
1.14          "Contract Year" means the annual 365 day period (366 days for leap
years) commencing on November 1st and continuing through October 31st.
 
 
1.15          "Costs" means, with respect to the Non-Defaulting Party, brokerage
fees, commissions and other similar third party transaction costs and expenses
reasonably incurred by such Party in entering into new arrangements to replace
or resell the Energy Quantity in the event of an Early Termination under Section
5.2; and all reasonable attorneys' fees and expenses incurred by the
Non-Defaulting Party in connection with such Early Termination.
 
 
2

--------------------------------------------------------------------------------

 
 
1.16          “Credit Rating” means, with respect to any Person, on any date of
determination, the respective ratings then assigned to such Person’s unsecured,
senior long-term debt or deposit obligations (not supported by third-party
credit enhancement except that the standing guaranty of the Province of Québec
in favor of the Seller Guarantor shall not be considered to constitute “third
party credit enhancement” for purposes of this definition) by S&P, Moody’s or
other specified rating agency or agencies or if such Person does not have a
rating for its unsecured, senior long-term debt or deposit obligations
(including, for the avoidance of doubt, debt incurred pursuant to municipal
revenue bonds), then the rating assigned to such Person as an "issuer" and/or
its “corporate credit rating” by S&P or Moody's.
 
 
1.17          “Cross Default Entity” has the meaning set forth in Section
5.1(k).
 
 
1.18          "CVPS" has the meaning set forth in the preamble to this
Agreement.
 
 
1.19          "Day-Ahead Adjusted Load Obligation" has the meaning set forth in
the ISO-NE Tariff.
 
 
1.20          "Day-Ahead Energy Market" has the meaning set forth in the ISO-NE
Tariff.
 
 
1.21           "Daily Settlement Published Prices" means the "Daily Settlement"
values under the product name ******* published by NYMEX and found on the NYMEX
website at ******* provided, that if such Price Source ceases to exist or
becomes unavailable, then as provided in Section 10.2(d), the Parties may agree
upon a replacement Price Source.  The Daily Settlement Published Prices is the
Price Source for the Mass Hub Forward Price, as set forth in Section 3.2(e)(vi).
 
 
1.22          "Daily Values" has the meaning set forth in Section 3.2(e)(vi).
 
 
1.23          "Defaulting Party" has the meaning set forth in Section 5.1.
 
 
1.24          "Early Termination" has the meaning set forth in Section 5.2(a).
 
 
1.25          "Early Termination Date" has the meaning set forth in Section
5.2(b).
 
 
1.26          "Effective Date" has the meaning set forth in the preamble to this
Agreement.
 
 
1.27          "Energy" is power produced in the form of electrical energy,
measured in megawatthours (MWh).
 
 
3

--------------------------------------------------------------------------------

 
 
1.28           *******
 
 
1.29           *******
 
 
1.30           "Energy Product" has the meaning set forth in Section 3.2(a).
 
 
1.31           "Energy Profile" has the meaning set forth in Section 3.2(b).
 
 
1.32           "Energy Profile Price Adjustment" or "EPPAy" has the meaning set
forth in Section 3.2(e)(vii).
 
 
1.33           "Energy Quantity" means the volume of the Energy Product that
Seller and each Buyer agree to Schedule as set forth in Appendix 3.2(c)(i) or
Appendix 3.2(c)(ii), as applicable.
 
 
1.34           "Environmental Attributes" means all environmental
characteristics, claims, credits, benefits, emissions reductions, offsets,
allowances, allocations, howsoever characterized, denominated, measured or
entitled, corresponding to Energy from the HQP System Mix.
 
 
1.35           "Environmental Attributes Product" has the meaning set forth in
Section 3.3(a).
 
 
1.36           "Environmental Attributes Quantity" means the volume of the
Environmental Attributes Product that Seller agrees to transfer and each Buyer
agrees to receive as set forth in Appendix 3.3(b)(i) or Appendix 3.3(b)(ii), as
applicable.
 
 
1.37           "Environmental Attributes Revenues" means revenues received by
Seller or any Buyer from the sale for resale of any Environmental Attributes as
provided for in Section 3.3(g) or Section 3.3(h).
 
 
1.38           "Equitable Defenses" means any bankruptcy, insolvency,
reorganization and other laws affecting creditors' rights generally, and with
regard to equitable remedies, the discretion of the court before which
proceedings to obtain same may be pending.
 
 
1.39           "Escalation Factor" has the meaning set forth in Section
3.2(e)(iii).
 
 
1.40           "Evaluation Date" means the annually occurring date on the second
Friday of the month of October when the Contract Price for the upcoming Contract
Year is calculated in accordance with Section 3.2(e).
 
 
4

--------------------------------------------------------------------------------

 
 
1.41           "Event of Default" has the meaning set forth in Section 5.1.
 
 
1.42           "Event of Force Majeure" means an occurrence or circumstance
constituting a Force Majeure or, solely with respect to Seller's obligation to
transfer the Environmental Attributes Product, an HQP Force Majeure.
 
 
1.43           "FERC" means the Federal Energy Regulatory Commission.
 
 
1.44           “Final Order” means a decision that has been granted as to which
(a) no request for rehearing or reconsideration is pending, (b) no request for a
stay is pending and no stay is in effect, and (c) no appeal is pending after the
expiration of the applicable appeal period; provided, however, that if such
decision is subject to an appeal, the pendency of such appeal shall be waived if
the Party required to obtain such decision provides written notice of waiver to
the other Parties within thirty (30) days after the filing of the appeal,
whereupon such decision shall be deemed to be a "Final Order."
 
 
1.45           "Firm (LD)" means that Seller or Buyers, as applicable, shall be
relieved of their respective obligations hereunder applicable to the Energy
Product, without liability only to the extent that, and for the period during
which, such performance is prevented by an Event of Force Majeure.
 
 
1.46           “Fixed Threshold Amount” means (a) as regards VPPSA, ******* (b)
as regards BED, *******; (c) as regards the Town of Stowe, *******; and (d) as
regards Seller, *******.
 
 
1.47           "Force Majeure" means an event or circumstance which prevents a
Party from performing its obligations under this Agreement, including its
Scheduling obligations, which event or circumstance was not anticipated as of
the Effective Date, which is not within the reasonable control of, or the result
of the negligence of, the Claiming Party, and which, by the exercise of due
diligence, the Claiming Party is unable to overcome or avoid or cause to be
avoided.  Force Majeure shall not be based on (i) the loss of Buyers' markets
for any Product provided hereunder; (ii) a Buyer's inability economically to use
or resell any of the Product provided hereunder; (iii) subject, for the
avoidance of doubt, to Seller’s right to claim any HQP Force Majeure with
respect to Seller's obligation to transfer the Environmental Attributes Product,
the loss or failure of Seller's supply of any of the Product provided hereunder;
(iv) Seller's ability to sell any of the Product provided hereunder at a greater
price than the price paid for such Product hereunder; or (v) subject, for the
avoidance of doubt, to Seller’s right to claim any HQP Force Majeure with
respect to Seller's obligation to transfer the Environmental Attributes Product,
unavailability in whole or in part due to curtailment or unavailability of
transmission facilities.
 
 
5

--------------------------------------------------------------------------------

 
 
1.48           "Gains" means, with respect to any Party, an amount equal to the
present value of the economic benefit to it, if any (exclusive of Costs),
resulting from Early Termination, determined in a commercially reasonable
manner.
 
 
1.49           "GMP" has the meaning set forth in the preamble to this
Agreement.
 
 
1.50           "GNP IPD" means the implicit price deflator or its successor
representing changes in the United States gross national product price
index.  As of the Effective Date, the GNP IPD is published by Bureau of Economic
Analysis for the United States Department of Commerce.
 
 
1.51           "Governmental Authority" means any international, national,
federal, provincial, state, municipal, county, regional or local government,
administrative, judicial or regulatory Person operating under any applicable
laws and includes any department, commission, bureau, board, administrative
agency or regulatory body of any government and, for the avoidance of doubt, the
ISO-NE.
 
 
1.52           "Governmental Charges" has the meaning set forth in Section 9.2.
 
 
1.53           "HE" means hour ending.
 
 
1.54           "Highgate" means the transmission facilities from the Bedford
Substation in Québec to and including the high voltage direct current converter
terminal at Highgate, Vermont together with any upgrades associated with
increasing the capacity or performance of these facilities, up to 225 MW.
 
 
1.55           "HQP Force Majeure" means an event or circumstance that prevents
Seller from receiving from Hydro-Québec Production or delivering into the New
England Markets Energy from HQP System Mix (including Environmental Attributes)
for purposes of allowing Seller to perform its obligations under this Agreement
to transfer the total Environmental Attributes Quantity for a given calendar
year, which event or circumstance (i) was not anticipated as of the Effective
Date, (ii) is not within the reasonable control of, or the result of the
negligence of Seller or any of its Affiliates (as applicable), and (iii) which,
by the exercise of due diligence, Seller or any of its Affiliates (as
applicable) is unable to overcome or avoid or cause to be avoided.  Provided
that the conditions set forth in clauses (i), (ii) and (iii) of the prior
sentence apply, HQP Force Majeure includes the following: fires; storms; ice
storms; earthquakes; floods; lightning; landslides; volcanic eruptions;
hurricanes; tidal waves; epidemics; explosions; cyclones; tornadoes; acts of
God; tempests; other natural disasters; strikes; work stoppages; walkouts;
lockouts; civil disturbances; sabotage; vandalism; labor shortages; acts of
terrorism; acts of military authorities; war (declared or not); riot; invasion;
armed conflict; blockage; embargo; revolution; national emergency; public
disorder; quarantine; insurrections; shortage of materials; and breakage of
equipment caused by an event which otherwise constitutes a force majeure event
specified in this Section.  HQP Force Majeure shall not be based on (x) the loss
of HQP's markets or (y) HQP's ability to sell any product purchased by Seller
from HQP at a price greater than the price paid by Seller to HQP.  Seller may
not raise a claim of HQP Force Majeure based in whole or in part on curtailment
by a transmission provider unless (a) HQP or Seller, as applicable, has
contracted for firm transmission with such transmission provider and (b) such
curtailment is due to "force majeure" or "uncontrollable force" or a similar
term as defined under such transmission provider's tariff.
 
 
6

--------------------------------------------------------------------------------

 
 
1.56           "HQP System Mix" means, with respect to any given calendar year
during the Term, the Hydro-Québec Production system generation mix in the
province of Québec, the actual content of which for such calendar year shall be
confirmed by Seller in the annual attestation provided by Seller in accordance
with Section 3.3(f), which generation mix shall be comprised of not less than
ninety percent (90%) hydroelectricity.  For avoidance of doubt, each MWh in the
HQP System Mix shall be comprised of not less than ninety percent (90%)
hydroelectricity.
 
 
1.57           "HQUS" has the meaning set forth in the preamble to this
Agreement.
 
 
1.58           "Hydro-Québec" means Hydro-Québec, a body politic and corporate,
duly incorporated and regulated by the Hydro-Québec Act (R.S.Q., Chapter H-5),
having its head office and principal place of business at 75 René-Lévesque
boulevard West, Montréal, Québec, Canada, H2Z 1A4.  As of the Effective Date,
Hydro-Québec is the indirect parent of HQUS.
 
 
1.59           "Hydro-Québec Guaranty" has the meaning set forth in Section 8.3.
 
 
1.60           "Hydro-Québec Production" or "HQP" means Hydro-Québec Production,
a division of Hydro-Québec.
 
 
1.61           "Indemnification Request Notice" has the meaning set forth in
Section 11.4(b).
 
 
1.62           "Interest Rate" means, for any date, the lesser of (a) the per
annum rate of interest equal to the prime lending rate as may from time to time
be published in The Wall Street Journal under "Money Rates" or such other source
as the Operating Committee shall designate, on such day (or if not published on
such day on the most recent preceding day on which published), plus two percent
(2%) and (b) the maximum rate permitted by applicable law.
 
 
1.63           "Internal Bilateral Transaction" or "IBT" means an internal
bilateral transaction for Energy which applies in the Day-Ahead Energy Market
and Real-Time Energy Market under which each Buyer receives a reduction in
Day-Ahead Adjusted Load Obligation and Real-Time Adjusted Load Obligation and
Seller receives a corresponding increase in Day-Ahead Adjusted Load Obligation
and Real-Time Adjusted Load Obligation in the amount of the sale, in MW per
hour.  For the avoidance of doubt, each transaction involving an IBT shall be
treated as a Firm (LD) transaction.
 
 
7

--------------------------------------------------------------------------------

 
 
1.64           "ISO-NE" means ISO New England Inc.
 
 
1.65           "ISO-NE Protocols" means the protocols, manuals, user guides,
operating guides, procedures and standards developed and utilized by ISO-NE for
the scheduling, settlement and other provisions pertinent to the daily operation
of the New England Markets, as amended or modified from time to time, including
but not limited to the ISO-NE Tariff, as the same may be amended or modified
from time to time.  For the purposes of determining responsibilities and rights
at a given time, the ISO-NE Protocols in effect at the time of the performance
or non-performance of an action shall govern with respect to that action.
 
 
1.66           "ISO-NE Tariff" means the ISO New England Inc. Transmission,
Markets and Services Tariff, FERC Electric Tariff No. 3, as filed with the FERC,
as amended, supplemented or restated from time to time.
 
 
1.67           "LMP" means Locational Marginal Price, as set forth in the ISO-NE
Tariff.
 
 
1.68           "Losses" means, with respect to any Party, an amount equal to the
present value of the economic loss to it, if any (exclusive of Costs), resulting
from Early Termination, determined in a commercially reasonable manner.
 
 
1.69           "Market Participant" means a participant in the New England
Markets that has executed a Market Participant Service Agreement, or on whose
behalf an unexecuted Market Participant Service Agreement has been filed with
and approved by FERC.
 
 
1.70           "Market Participant Service Agreement" means an Agreement between
ISO-NE and a Market Participant in the form specified in Attachment A to the
ISO-NE Tariff.
 
 
1.71           "Mass Hub" means the ISO-NE trading hub (ISO-NE Node #4000)
created within the New England Control Area as specified in the ISO-NE
Protocols.
 
 
1.72           "Mass Hub Forward Price" has the meaning set forth in Section
3.2(e)(vi).
 
 
1.73           "Monthly Values" has the meaning set forth in Section 3.2(e)(vi).
 
 
8

--------------------------------------------------------------------------------

 
 
1.74           "NEPOOL GIS" means the New England Power Pool Generation
Information System.
 
 
1.75           "NERC" means the North American Electric Reliability Corporation.
 
 
1.76           "NERC Holidays" means the "NERC Additional Off-Peak Holidays", as
approved and published by the NERC Resources Subcommittee or any successor
thereto.
 
 
1.77           "New England Control Area" has the meaning specified in the
ISO-NE Tariff.
 
 
1.78           "New England Markets" means the markets for the purchase and sale
of Energy, capacity and other products and that are administered by ISO-NE.
 
 
1.79           "Node" means a point on the New England transmission system
designated by ISO-NE at which LMPs are calculated.
 
 
1.80           "Non-Defaulting Party" has the meaning set forth in Section
5.2(a).
 
 
1.81           "Notice of Termination" has the meaning set forth in Section
5.2(b).
 
 
1.82           "Off-Peak Highgate Environmental Attributes" has the meaning set
forth in Section 3.3(h).
 
 
1.83           "Omya Guaranty" has the meaning set forth in Section 8.3.
 
 
1.84           "On-Peak Hours" means hours from HE 08:00 through HE 23:00
(eastern prevailing time) Monday through Friday, excluding NERC Holidays.
 
 
1.85           "Operating Committee" has the meaning set forth in Section 10.1.
 
 
1.86           "Party" has the meaning set forth in the preamble to this
Agreement.
 
 
1.87           "Performance Assurance" has the meaning set forth in the
Collateral Agreement between Seller and the applicable Buyer.
 
 
9

--------------------------------------------------------------------------------

 
 
1.88           "Person" means an association, a corporation, an individual, a
partnership, a limited liability company, an unlimited liability company, a
trust, or any other natural person, entity or organization, including a
Governmental Authority.
 
 
1.89           "Price Source" means a publication or such other origin of
reference, including ISO-NE or an exchange, containing or reporting or making
generally available to Market Participants (including by electronic means) a
price, or prices or information from which the price of the Energy Product is
determined under this Agreement.
 
 
1.90           "Product" means the Energy Product and the Environmental
Attributes Product, as applicable.
 
 
1.91           "Programs" has the meaning set forth in Section 3.3(d).
 
 
1.92           "Québec System Mix" means with respect to any given calendar year
during the Term the generation mix associated with deliveries originating from
the province of Québec, as may be designated by the NEPOOL GIS.
 
 
1.93           "Real-Time Adjusted Load Obligation" has the meaning set forth in
the ISO-NE Tariff.
 
 
1.94           "Real-Time Energy Market" has the meaning set forth in the ISO-NE
Tariff.
 
 
1.95           "Reference Price" has the meaning set forth in Section
3.2(e)(ii).
 
 
1.96           "Regulatory Event" has the meaning specified in Section 11.11(a).
 
 
1.97           "Remaining Buyers" has the meaning set forth in Section 2.3(a).
 
 
1.98           "Removed Buyer" has the meaning set forth in Section 2.3(a).
 
 
1.99           "Required Approval(s)" has the meaning set forth in Section
2.1(b).
 
 
1.100         "Required Approvals of Buyers" has the meaning set forth in
Section 2.1(b).
 
 
1.101         "Required Approvals of Seller" has the meaning set forth in
Section 2.1(a).
 
 
10

--------------------------------------------------------------------------------

 
 
1.102           "Sales Point" means the Highgate External Node (ISO-NE Node
#4013, labeled "I.HQHIGATE120 2" by ISO-NE).
 
 
1.103           "Sales Point Price Adjustment" or "SPPAy" has the meaning set
forth in Section 3.2(e)(vii).
 
 
1.104           "Schedule" or "Scheduling" means the actions of Seller, Buyers
and/or their designated representatives as further defined in Section 3.2(d).
 
 
1.105           "Scheduling Deadline" means the Day-Ahead Internal Bilateral
Transaction Trading Deadline as defined in the ISO-NE Protocols.
 
 
1.106           *******
 
 
1.107           "Seller" means the Seller identified in the preamble to this
Agreement.
 
 
1.108           "Seller Guarantor" means Hydro-Québec.
 
 
1.109           "Share" means, with respect to each Buyer, the amount of the
Energy Quantity and the amount of the Environmental Attributes Quantity
allocated to each Buyer in Section 3.2(c) and Section 3.3(b), respectively.
 
 
1.110           “Specified Indebtedness” means any obligation (whether present
or future, contingent or otherwise, as principal or surety or otherwise) in
respect of borrowed money.
 
 
1.111           “Specified Transaction” means any transaction or agreement
(other than this Agreement) now existing or hereafter entered into between or
among a Party and, in the case such Party is Seller, one or more Buyers, and, in
the case such Party is a Buyer, Seller (among others as applicable).
 
 
1.112           "Stowe" has the meaning set forth in the preamble to this
Agreement.
 
 
1.113           "Sub-Purchaser" means any Person that enters into a concurrent
power sales agreement with VPPSA to take a portion of VPPSA's Share of Energy
Quantity and Environmental Attributes Quantity.
 
 
11

--------------------------------------------------------------------------------

 
 
1.114           "Term" has the meaning set forth in Section 3.1(a).
 
 
1.115           "Termination Payment" means the Losses or Gains, and Costs,
which the Non-Defaulting Party incurs pursuant to Article Five of this Agreement
in the event of an Early Termination.
 
 
1.116           “Threshold Amount” means, (a) as regards any Cross Default
Entity other than Seller, VPPSA, BED and the Town of Stowe, ******* of the
shareholders' equity of such Cross Default Entity, (b) as regards each of VPPSA,
BED and the Town of Stowe, the greater of (i) ******* of its net assets and
(ii) the Fixed Threshold Amount applicable to it and (c) as regards Seller, the
Fixed Threshold Amount applicable to it.
 
 
1.117           "Trading Day" means a day for which Daily Settlement Published
Prices are collected for the purpose of calculating a Daily Value.
 
 
1.118           "VEC" has the meaning set forth in the preamble to this
Agreement.
 
 
1.119           "Vermont Joint Owners Power Purchase Agreement" has the meaning
set forth in Section 5.1(l).
 
 
1.120           "Vermont Marble" has the meaning set forth in the preamble to
this Agreement.
 
 
1.121           "Vermont Marble Guarantor" means Omya Industries Inc.
 
 
1.122           "VPPSA" has the meaning set forth in the preamble to this
Agreement.
 
 
ARTICLE TWO
 
REQUIRED APPROVALS
 
2.1           Required Approvals.
 
 
(a)           Required Approvals of Seller.  The obligations of Seller under
this Agreement are contingent upon and subject to the receipt of the following
governmental approvals before February 1, 2012, upon terms satisfactory to
Seller ("Required Approvals of Seller"):
 
 
12

--------------------------------------------------------------------------------

 
 
(i)                      Export permit obtained by Hydro-Québec in a Final Order
from the National Energy Board of Canada; and
 
 
(ii)                     A determination by the Vermont Public Service Board
that no Required Approvals of Seller are required to be obtained by Seller from
the Vermont Public Service Board to undertake the transactions contemplated
under this Agreement.
 
 
(b)           Required Approvals of Buyer.  The obligations of each Buyer under
this Agreement are contingent upon and subject to the receipt of the following
governmental approvals before May 1, 2012, upon terms satisfactory to each Buyer
as to whom such approvals apply as set forth below ("Required Approvals of
Buyers" and, together with Required Approvals of Seller, "Required Approvals"):
 
 
(i)                      As to each Buyer, one or more Final Orders by the
Vermont Public Service Board approving this Agreement in accordance with the
terms hereof and issuing a Certificate of Public Good under 30 V.S.A. § 248 to
that effect;
 
 
(ii)                     As to each Buyer, one or more Final Orders by the
Vermont Public Service Board approving the issuance of debt or other securities
and the mortgaging or pledging of corporate property, as necessary for the
performance of this Agreement, pursuant to 30 V.S.A. § 108;
 
 
(iii)                    As to each of Stowe and BED, final, uncontested
authorizing votes from their respective municipal citizen voting bodies
following the issuance as to each of a Certificate of Public Good under 30
V.S.A. § 248;
 
 
(iv)                    As to VPPSA, one or more Final Orders by the Vermont
Public Service Board approving, for Sub-Purchasers, concurrent power sales
agreements between VPPSA and Sub-Purchasers and issuing to the Sub-Purchasers a
Certificate of Public Good under 30 V.S.A. § 248 to that effect, and approval by
Sub-Purchasers' respective municipal voters or, in the case of a cooperative,
the cooperative's members, of the concurrent power sales agreements, and in the
case of Washington Electric Cooperative, Inc. as a Sub-Purchaser, approval by
the U.S. Department of Agriculture's Rural Utility Service.  Subject to Section
2.1(c) and Section 2.3, in the event that any Sub-Purchasers do not obtain such
Required Approvals of Buyers for the concurrent power sales agreements, VPPSA's
Share of Energy Quantity shall be reduced to equal the amount of Energy Quantity
for which the Sub-Purchasers have received all applicable Required Approvals of
Buyers.  Furthermore, VPPSA's Share of Environmental Attributes Quantity shall
be reduced by an identical proportion.  VPPSA shall notify Seller and other
Buyers of its revised Share of Energy Quantity and Environmental Attributes
Quantity on or before March 15, 2012;
 
 
(v)                     As to VEC, authorizing votes from its members following
the issuance as to VEC of a Certificate of Public Good under 30 V.S.A. § 248;
and
 
 
13

--------------------------------------------------------------------------------

 
 
(vi)                    A determination by the Vermont Public Service Board that
no other Required Approvals of Buyers are required to be obtained by Buyers from
the Vermont Public Service Board to undertake the transactions contemplated
under this Agreement.
 
 
(c)           Termination Upon Failure to Obtain Required Approvals.
 
 
(i)                      Seller Failure.  If Seller does not obtain the Required
Approvals of Seller by February 1, 2012, this Agreement shall automatically
terminate unless the Parties mutually agree to waive such termination.
 
 
(ii)                     Buyer Failure.  If a Buyer does not obtain the Required
Approvals of Buyer by May 1, 2012, this Agreement shall automatically terminate
with respect to such Buyer (but only such Buyer) unless Seller and such Buyer
mutually agree to waive such termination; provided, that notwithstanding Section
2.3(b), if Buyers with Shares comprising at least 75% of the aggregate Energy
Quantity, based on the Energy Quantity as of November 1, 2015 in Appendix
3.2(c)(i) or Appendix 3.2(c)(ii), as applicable, do not obtain their Required
Approvals of Buyers by May 1, 2012, then Seller shall have the right to
terminate this entire Agreement upon thirty (30) days' notice to all Buyers,
such notice to be given not later than May 31, 2012 or, if a notice has been
given by such Buyer pursuant to Section 2.1(c)(iii), the date that is thirty
(30) days after such notice is provided in accordance with Section 11.7.
 
 
(iii)                    Notice of Unsatisfactory Approvals.  Upon receipt of
any governmental approval listed in Section 2.1(a) or 2.1(b), the Party required
to obtain such approval shall promptly (and in no event later than ten (10)
Business Days after receipt thereof) provide written notice and a copy of such
governmental approval to the other Parties.  Such approval shall be deemed not
to be satisfactory if the Party required to obtain such approval gives to the
other Parties within thirty (30) days after the receipt of such approval written
notice that such approval is not satisfactory.
 
 
(iv)                    Absence of Liability.  Notwithstanding any provision to
the contrary in this Agreement, no Party with respect to which this Agreement is
terminated pursuant to this Section 2.1(c) shall have any further financial or
other obligation to any other Party with respect to this Agreement.  Upon any
such termination with respect to a Party, the terminated Party shall be entitled
to the return of any and all of its Performance Assurance that was posted in
respect of this Agreement and, when Vermont Marble is the terminated Party, the
Omya Guaranty and, when Seller is the terminated Party, the Hydro-Québec
Guaranty, in each case in its full, undrawn amount that was posted to any other
Party in respect of this Agreement.  If a Buyer is a terminated Party, such
Buyer shall release Seller Guarantor from its obligations under the Hydro-Québec
Guaranty with respect to such Buyer, and if Seller is a terminated Party, Seller
shall release the Vermont Marble Guarantor from its obligations under the Omya
Guaranty.
 
2.2           Cooperation to Obtain Required Approvals.  Each Party shall use
commercially reasonable efforts (a) to initiate, as and if applicable,
proceedings as promptly as possible after the Effective Date to obtain its
respective Required Approvals, and (b) to obtain its respective Required
Approvals by the applicable deadline set forth in Section 2.1(a) or Section
2.1(b).  Each Party hereto will cooperate with other Parties in the furnishing
of technical information, data, or other matters which may be reasonably
required for the Required Approvals.
 
 
14

--------------------------------------------------------------------------------

 
 
2.3           Buyers' Option to Assume Removed Buyer's Share.
 
 
(a)           Continuing Effect.  In the event that this Agreement is terminated
with respect to any Buyer pursuant to Section 2.1(c)(ii) or, with respect to
VPPSA, in the event that its Share of the Energy Quantity and Environmental
Attributes Quantity is reduced under Section 2.1(b)(iv) (any such Buyer, a
"Removed Buyer"), such event shall have no effect upon the remaining Buyers
("Remaining Buyers") or the terms and conditions of this Agreement, which shall
remain in full force and effect as to Seller and the Remaining Buyers subject to
Section 2.1(c)(ii).
 
 
(b)           Option; Exercise.  Subject to the consent of Seller with respect
to credit and collateral requirements under the applicable Collateral Agreements
(such consent not to be unreasonably withheld or delayed), each Remaining Buyer
shall have an option, exercisable upon providing written notice to Seller and
each other Remaining Buyer within forty-five (45) days following termination
with respect to a Removed Buyer pursuant to Section 2.1(c)(ii), to assume
additional shares of any Removed Buyer's Share of the Energy Quantity and
Environmental Attributes Quantity with the allocation of such additional shares
as determined by the Remaining Buyers and afterward confirmed by Seller in
writing to the Remaining Buyers; provided, that such assumption shall not be
effective with respect to any Remaining Buyer having exercised its option
hereunder unless such Remaining Buyer has obtained by October 31, 2012 any
additional governmental and internal organizational approvals required by such
exercise; provided further, that for the avoidance of doubt, in the case VPPSA
is a Removed Buyer with respect to only a portion of its Share of the Energy
Quantity and Environmental Attributes Quantity, a Remaining Buyer shall have the
option to purchase only such portion of VPPSA's Share of the Energy Quantity and
Environmental Attributes.  For the avoidance of doubt, any Remaining Buyer
assuming all or a portion of a Removed Buyer's Share of the Energy Quantity and
Environmental Attributes Quantity shall assume equal proportions of such Removed
Buyer's Share of the Energy Quantity and Share of the Environmental Attributes
Quantity.
 
 
(c)           Adjustments.  The respective (i) Share of the Energy Quantity and
Environmental Attributes Quantity and (ii) credit and collateral requirements
under the respective Collateral Agreement of each Buyer that exercises its
option under Section 2.3(b) shall, in each case, be adjusted by Seller and each
such Buyer to reflect the exercise of the option and resulting increased Share
of the Energy Quantity and Environmental Attributes Quantity.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE THREE
 
PARTIES' OBLIGATIONS WITH RESPECT TO THE PRODUCTS
 
3.1           Term; General Description of Obligations.
 
 
(a)           Term.  The term shall start on November 1, 2012 and shall be
continuing through October 31, 2038 (the "Term").
 
 
(b)           Energy Product.  Commencing on November 1, 2012 and continuing
through the end of the Term, Seller shall perform its obligations to Schedule
and sell, and each Buyer shall perform its obligations to Schedule and purchase,
the Energy Product, in each case (i) in an amount set forth for the Energy
Quantity with respect to each Buyer in Section 3.2(c), (ii) in accordance with
the Scheduling procedures set forth in Section 3.2(d), and (iii) at a Contract
Price to be paid by each Buyer to Seller established in accordance with Section
3.2(e).
 
 
(c)           Environmental Attributes Product.  Commencing on November 1, 2012
and continuing through the Term (i) Seller shall transfer to each Buyer, and
each such Buyer shall accept the transfer of, the Environmental Attributes
Product in an amount set forth for the Environmental Attributes Quantity with
respect to each Buyer in Section 3.3(b), and (ii) Seller and each Buyer shall
share Environmental Attributes Revenues from (x) the subsequent sale, if any, by
any Buyer of any amount of the Environmental Attributes Quantity received by
such Buyer under this Agreement and (y) the sale, if any, by Seller of any
Off-Peak Highgate Environmental Attributes, in each case in accordance with the
revenue sharing provisions of Sections 3.3(g) and 3.3(h).
 
3.2           Energy Product.
 
 
(a)           Energy Product Definition.  The energy product under this
Agreement shall consist of Energy transacted through an Internal Bilateral
Transaction, or IBT, at the Sales Point in conformance with the Energy Profile
(the "Energy Product").  For the avoidance of doubt, the Energy Product shall
not include any capacity.
 
 
(b)           Energy Profile.  Subject to Scheduling obligations of Section
3.2(d), the Energy Quantity shall be Scheduled daily each hour starting from HE
08:00 through HE 23:00 eastern prevailing time, Monday through Sunday, including
NERC Holidays (the "Energy Profile").
 
 
(c)           Energy Quantity.  Each Buyer's Share of Energy Quantity shall be
the quantities for each period set forth in Appendix 3.2(c)(i) or Appendix
3.2(c)(ii), as applicable, which reflect that the initial aggregate amount of
the Energy Quantity shall be as specified for the applicable period as set forth
in Appendix 3.2(c)(i) and as provided below shall increase to the amounts set
forth in Appendix 3.2(c)(ii) upon an increase in the firm transfer capability of
Highgate to 225 MW during the Term; provided, that, subject to Seller's right to
require changes in CVPS's credit and collateral requirement under the CVPS
Collateral Agreement to reflect the re-allocation of additional Energy Quantity
to CVPS, Vermont Marble shall have the right to assign its allocation to CVPS in
the event that the Vermont Public Service Board approves the sale of Vermont
Marble assets to CVPS and the assignment occurs on or before May 1, 2012.  Each
Buyer's Share of Energy Quantity shall be as set forth in Appendix 3.2(c)(i)
unless and until such time as the Operating Committee may increase each Buyer's
Share of Energy Quantity to the quantities for each period set forth in Appendix
3.2(c)(ii) upon the increase in the rated transfer capability of Highgate to 225
MW at a level of reliability satisfactory to the Operating Committee.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Scheduling Energy.  By the Scheduling Deadline, Seller shall
submit an IBT, in accordance with the Energy Profile, for each Buyer's Share of
the Energy Quantity for settlement in the Day-Ahead Energy Market at the Sales
Point.  By the Scheduling Deadline each Buyer shall confirm its IBT submitted by
Seller.  Each of Buyer and Seller shall perform its respective submission and
confirmation obligations in accordance with the ISO-NE Protocols and any
procedures that may be specified by the Operating Committee.  Such actions by
Seller and Buyer, as applicable, constitute "Schedule" or "Scheduling"
obligations.
 
 
(e)           Contract Price.  Each Buyer shall pay to Seller the Contract Price
calculated as follows:
 
 
(i)            *******.
 
(A)           *******
 
 
*******
 
 
*******:
 
*******
*******





 
(B)           *******:
 
*******:

 
*******
 
*******



 
 
17

--------------------------------------------------------------------------------

 
 
*******:

 
*******
*******
*******

*******
*******
 
(ii)           *******.
 
 
(A)           *******
 
 
*******
 


*******
 
*******
 
*******

*******
 
(B)           *******
 
 
*******
 
 
*******
 
*******

*******
*******
 
(iii)           *******:
 
 
*******
 
 
*******:
 
*******

*******
*******
 
(iv)           *******:
 
 
18

--------------------------------------------------------------------------------

 
 
*******
 
 
*******:
 
*******

*******
*******
 
(v)           *******:
 
 
*******
 
 
*******
 
*******

*******
*******
*******

*******
 
(vi)           *******.
 
 
(A)           *******
 
 
(B)           *******
 
 
(C)           *******
 
 
(D)           *******
 
 
(I)           *******
 
*******;
*******;
*******; and
*******.
 
 
(II)           *******:
 
*******;
 
 
19

--------------------------------------------------------------------------------

 
 
*******;
*******
*******.
 
 
(vii)           *******.
 
(A)           *******
 *******
 *******
 *******
 *******
*******
*******
*******
*******
*******
*******.
 
 
(B)           *******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******.
 
(C)           *******
 *******
 *******.
 
 
(viii)                      Time of Calculation.  The Parties shall calculate
such adjustment to the Contract Price annually on the Evaluation Date, such
adjustment being effective as of the first day of the following Contract Year.
 
 
20

--------------------------------------------------------------------------------

 
 
(ix)                      Sample Calculation.  Sample calculations illustrating
calculation of the Contract Price and the Mass Hub Forward Price are set forth
in Appendix 3.2(e).
 
3.3           Environmental Attributes Product.
 
 
(a)           Environmental Attributes Product Definition.  For each calendar
year during the Term, Seller shall transfer, and each Buyer shall accept the
transfer of, Environmental Attributes, in the Shares specified for such year for
such Buyer in Appendix 3.3(b)(i) or Appendix 3.3(b)(ii), as applicable, that are
associated with Energy that is delivered during such calendar year by Seller
into the New England Markets over any transmission facilities existing as of the
Effective Date or replacement transmission facilities of such transmission
facilities (such Environmental Attributes, the “Environmental Attributes
Product”).
 
 
(b)           Environmental Attributes Quantity.  Each Buyer's Share of the
Environmental Attributes Quantity shall be equal to that set forth with respect
to such Buyer in Appendix 3.3(b)(i) (when the Energy Quantity is determined by
Appendix 3.2(c)(i)) or in Appendix 3.3(b)(ii) (when the Energy Quantity is
determined by Appendix 3.2(c)(ii)).  For any calendar year in which both
Appendix 3.3(b)(i) and Appendix 3.3(b)(ii) apply, the Operating Committee shall
appropriately pro-rate the Environmental Attributes Quantities that Seller shall
transfer to Buyers in such year to reflect the relative time periods in such
year during which both Appendix 3.3(b)(i) and Appendix 3.3(b)(ii) applied.
 
 
(c)           Transfer.  Subject to the acknowledgements of Section 3.3(d) and
the representations of Section 3.3(e):
 
 
(i)                      For each calendar year during the Term and occurring no
later than fifteen (15) Business Days before the last trading day of the NEPOOL
GIS (or successor mechanism or tracking system) for such calendar year, Seller
shall transfer, through the NEPOOL GIS (or successor mechanism or tracking
system) using one or more transfers, to each Buyer, certificates representing
such Buyer's Share of the Environmental Attributes Quantity specified in Section
3.3(b), and each such transfer shall be accepted by such Buyer by the applicable
prevailing deadline provided for by NEPOOL GIS (or successor mechanism or
tracking system); and
 
 
(ii)                      As of the Effective Date, the Parties acknowledge that
Energy transfers from Québec into the New England Markets are recorded in the
NEPOOL GIS as Québec System Mix.  The Parties further acknowledge and agree that
until such time as the NEPOOL GIS (or successor mechanism or tracking system)
accurately represents the HQP System Mix, as the case may be, Seller shall, to
the extent that Seller has delivered into the New England Markets HQP System Mix
in accordance with the provisions of Section 3.3(a), transfer to each Buyer
certificates issued by the NEPOOL GIS in respect of the Québec System Mix (or,
for the avoidance of doubt, of any successor designation other than HQP System
Mix) in an amount equal to the Environmental Attributes Quantity applicable to
such Buyer.
 
 
21

--------------------------------------------------------------------------------

 
 
(iii)          As of the Effective Date, the Parties acknowledge that the NEPOOL
GIS permits the transfer of Québec System Mix certificates by Seller to each
Buyer as contemplated by this Agreement.  The Parties further acknowledge and
agree that Seller shall not be obligated to transfer:
 
 
(A)           certificates representing the Environmental Attributes Product if,
during the Term, the NEPOOL GIS (or successor mechanism or tracking system) no
longer permits the transfer of Québec System Mix certificates or, if applicable,
HQP System Mix certificates or any other similar certificates, and there is no
other Program facilitating the transfer of certificates representing the
Environmental Attributes Product, but such failure to transfer shall not affect
Seller’s obligations to make the representations and warranties under Section
3.3(e); and
 
 
(B)           certificates representing the Environmental Attributes Product if,
during the Term, a Governmental Authority or NEPOOL GIS (or successor mechanism
or tracking system) subsequently requires that certificates representing the
Environmental Attributes Product be transferred to Persons other than Buyers,
but such failure to transfer shall not affect Seller’s obligations to make the
representations and warranties under Section 3.3(e) except to the extent such
change in requirements prevents Seller from making the representations and
warranties in Section 3.3(e) that concern Seller’s obligations to represent and
warrant that Seller has not transferred the Environmental Attributes associated
with the Environmental Attributes Quantity to any other Person.
 
 
(d)           Acknowledgements.  The Parties hereby expressly acknowledge and
agree that:
 
 
(i)                      as of the Effective Date there is no renewable Energy,
emissions reduction or any product reporting rights program, scheme or
organization, or other similar program with respect to which exists a market,
registry or reporting for the Environmental Attributes adopted by a Governmental
Authority or the NEPOOL GIS (or successor mechanism or tracking system) (the
“Programs”), but the absence of such Programs shall not limit Buyers’ right to
pursue their remedies for non-performance of Seller’s obligation to transfer the
Environmental Attributes Quantity in accordance with Section 4.2 or Section 5.2,
as applicable;
 
 
22

--------------------------------------------------------------------------------

 
 
(ii)                     Seller makes no representation as to the content of the
sources of generation constituting the Québec System Mix;
 
 
(iii)                    Seller’s obligation to transfer, and Buyer's obligation
to accept such transfer of, the Environmental Attributes Quantity, is an
essential part of the consideration for this Agreement; and
 
 
(iv)                   subject to Seller's obligations to transfer the
Environmental Attributes Quantity pursuant to this Section 3.3, nothing in this
Agreement shall be interpreted as restricting the rights of Seller or any of its
Affiliates to sell to any third parties any environmental attributes relating to
Hydro-Québec Production's generation.
 
 
(e)           Representations and Warranties.  Subject to Section 3.3(d), Seller
hereby represents and warrants to Buyers that, at the time of each transfer by
Seller of a quantity of the Environmental Attributes Product:
 
 
(i)                    the Environmental Attributes Quantity:
 
 
(A)           will have originated from the HQP System Mix and have been
delivered into the New England Markets in accordance with Section 3.3(a), and
 
 
(B)           will be solely and exclusively owned by Seller;
 
 
(ii)                      Seller will not have transferred the Environmental
Attributes associated with the Environmental Attributes Quantity to any other
Person, will not have made any representations in respect of such Environmental
Attributes to any other Person, will not otherwise have sold, claimed or
represented such Environmental Attributes as part of Energy sold elsewhere, will
not have otherwise retired such Environmental Attributes, and will not have used
such Environmental Attributes to satisfy any other Person's obligations in any
Program; and
 
 
(iii)                      to the fullest extent allowed under applicable law,
all of Seller's right, title and interest in the Environmental Attributes
associated with the Environmental Attributes Quantity will be transferred to
Buyers and will be free and clear of any liens, taxes, claims, security
interests or other encumbrances except for any right or interest by any Person
claiming through Buyers.
 
 
(f)           Attestation.  On or before the later of (a) July 1 following any
given calendar year of the Term or (b) fifteen (15) days after the last trading
day of the NEPOOL GIS (or successor mechanism or tracking system) for any such
applicable calendar year, Seller shall provide to each Buyer an attestation in
the form of Appendix 3.3(f) (as may be subsequently amended by the mutual
written agreement of the Parties) documenting the representations set forth in
Section 3.3(e) with respect to such Buyer's Share of the Environmental
Attributes Quantity for such previous calendar year of the Term and documenting
the actual content of the HQP System Mix for such previous calendar year.
 
 
23

--------------------------------------------------------------------------------

 
 
(g)           Revenue Sharing.  Any Environmental Attributes Revenues accrued by
a Buyer from any sale for resale of all or part of the Environmental Attributes
Product transferred to such Buyer hereunder shall be shared equally between such
Buyer and Seller.  Buyer shall notify Seller of any such sale for resale within
a commercially reasonable time after such sale for resale is made and becomes
legally binding (and in no event later than three (3) months thereafter).
 
 
(h)           Additional Revenue Sharing.  Provided that Vermont has designated
hydroelectric power, including hydroelectric power generated as part of the HQP
System Mix, as renewable under Vermont law, and as long as such designation
remains in effect, Seller agrees to share all Environmental Attributes Revenues
realized by it from the sale of Environmental Attributes associated with Energy
that Seller, in its sole discretion, physically delivers during the Term over
Highgate into the New England Markets during the hours other than from HE 08:00
through HE 23:00 eastern prevailing time, Monday through Sunday, including NERC
Holidays hours (the “Off-Peak Highgate Environmental Attributes”).  Any
Environmental Attributes Revenues accrued by Seller of Off-Peak Highgate
Environmental Attributes shall be shared 50% by Buyers and 50% by
Seller.  Seller shall notify Buyers of any such sale for resale within a
commercially reasonable time after such sale for resale is made and becomes
legally binding (and in no event later than three (3) months thereafter).
 
3.4           Force Majeure.
 
 
(a)           To the extent any Party is prevented by an Event of Force Majeure
from carrying out, in whole or part, its obligations under this Agreement and
such Party (the "Claiming Party") gives notice and details of the Event of Force
Majeure to the other Parties as soon as practicable, then the Claiming Party
shall be excused from the performance of those obligations prevented by such
Event of Force Majeure (other than the obligation to make payments then due or
becoming due with respect to performance prior to the Event of Force Majeure)
during the duration of such Event of Force Majeure.  The Claiming Party shall
remedy the Event of Force Majeure with all reasonable dispatch.  If the Claiming
Party is Seller, Buyers shall not be required to perform or resume performance
of their respective obligations to Seller corresponding to the obligations of
Seller excused by the Event of Force Majeure. If the Claiming Party is a Buyer,
Seller shall not be required to perform or resume performance of its obligations
corresponding to the obligations of the Claiming Party only.
 
 
(b)           If a Claiming Party is prevented, due to one or more Events of
Force Majeure lasting collectively for twelve (12) consecutive months, from
performing its obligations under Article Three, then any Buyer (in the case the
Claiming Party is Seller) or Seller (in the case the Claiming Party is any
Buyer), so long as it has met its obligations under this Section and is not
otherwise in breach of this Agreement, may terminate this Agreement, as regards
only the rights and obligations of such Party with the Claiming Party, upon
thirty (30) days' notice.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE FOUR
 
AMOUNT DUE IN EVENT OF CERTAIN FAILURES
 
4.1           Failure to Schedule Energy Product.  If Seller or any Buyer fails
to perform its Scheduling obligations with respect to the Energy Product
pursuant to Section 3.2, and such failure is not excused by an Event of Force
Majeure, then a financial adjustment to the monthly invoice for the month in
which such failure occurred shall be made by Seller as follows:  (i) each
affected Buyer will be excused from paying the Contract Price for each MWh or
fraction thereof of its Share of the Energy Product that was not Scheduled for a
given hour during the Energy Profile and (ii) Seller shall credit or charge each
Buyer for such MWh or fraction thereof that was not Scheduled the positive or
negative amount, as the case may be, equal to the LMP at the Sales Point in the
Day-Ahead Energy Market for that hour minus the Contract Price.  To the extent
any charges or fees are imposed by the ISO-NE as a result of a Party's failure
to perform its Scheduling obligations hereunder, such Party only shall be
responsible for the payment of such charges imposed and the other Party shall
not be responsible for the payment of any such charges or fees imposed.
 
4.2           Failure to Transfer Environmental Attributes Product.  For any
calendar year during the Term, if Seller fails to transfer, in whole or in part,
to any Buyer its full Share of the Environmental Attributes Quantity for such
calendar year pursuant to Section 3.1 and Section 3.3 and such failure is not
excused by an Event of Force Majeure or due to Buyer’s failure to accept such
transfer, then Seller shall be required to transfer to such Buyer within 12
months after the end of the trading period applicable for such calendar year an
amount of Environmental Attributes Product for such calendar year equal to the
quantity of such Buyer's Share of the Environmental Attributes Quantity that was
not transferred to such Buyer; provided, however, that in the event:
 
 
(a)           a Program exists in which a monetary value for the Environmental
Attributes Product exists, and
 
 
(b)           such Seller’s failure to transfer the Environmental Attributes
Quantity in accordance with Section 3.1 and Section 3.3 will result in a penalty
or non-compliance fee for Buyer that would not otherwise have been incurred had
Seller transferred the required Environmental Attributes Quantity in such
calendar year,
 
 
25

--------------------------------------------------------------------------------

 
 
then such Buyer shall no later than five (5) Business Days after Seller’s
failure, inform Seller of the estimated cost of such penalties or non-compliance
fees and, if applicable, of the costs related to obtaining in a commercially
reasonable manner a replacement product that qualifies under the Program.  Upon
receipt of such notice Seller shall have five (5) Business Days to provide Buyer
with an alternative replacement product that qualifies and has the same
compliance effect for Buyer under the Program.  If Seller is able to provide
such replacement within such time, then Buyer shall accept such replacement, and
Seller shall not otherwise have to compensate any costs to Buyer, including for
the avoidance of doubt any additional penalties or non-compliance fees if
assessed under the Program.  If Seller is not able to provide such replacement
within such time, then Buyer shall make a direct purchase in a commercially
reasonable manner, and Seller shall reimburse Buyer for the actual cost of such
replacement purchase and any out-of-pocket charges or costs reasonably incurred
by Buyer directly linked to making such replacement purchase.  In the event that
either the Buyer is not able to make such a direct purchase or the costs of such
a direct purchase is higher than the applicable penalty or non-compliance fee,
Seller shall reimburse to Buyer the cost of the penalty or non-compliance fee
that are directly attributable to Seller’s failure at the time such penalty or
non-compliance fee costs are actually required under the Program to be incurred
by Buyer.  For the avoidance of doubt, for the purposes of this Section 4.2
“commercially reasonable manner” shall mean the purchase of the replacement for
the Environmental Attributes Product, with the lowest cost for Seller and with
the same compliance effect for the Buyer under the Program and as determined
from three (3) competitive quotes, or less if three (3) quotes are not
available.
 
 
ARTICLE FIVE
 
EVENTS OF DEFAULT; REMEDIES
 
5.1           Events of Default.  An "Event of Default" shall mean, with respect
to a Party (a "Defaulting Party"), the occurrence of any of the following:
 
 
(a)           the failure to make, when due, any payment required under this
Agreement if such failure is not remedied within five (5) Business Days after
written notice from the Party to which such payment is due;
 
 
(b)           any representation or warranty made by such Party herein is false
or misleading in any material respect when made or when deemed made or repeated
and such breach has a material adverse effect upon the Party to whom such
representation or warranty was made;
 
 
(c)           the failure to perform any material covenant or obligation set
forth in this Agreement (except to the extent constituting a separate Event of
Default, and except for such Party's obligations to Schedule the applicable
Energy Quantity, the exclusive remedy for which is, subject to Sections 5.1(i)
and (j), provided in Article Four) if such failure is not remedied within five
(5) Business Days after written notice;
 
 
(d)           such Party becomes Bankrupt;
 
 
26

--------------------------------------------------------------------------------

 
 
(e)           the failure of such Party to satisfy the creditworthiness or
collateral requirements agreed to pursuant to a Collateral Agreement to which it
is a Party if such failure is not remedied within five (5) Business Days after
written notice, or the repudiation or termination by such Party of such
Collateral Agreement;
 
 
(f)           such Party consolidates or amalgamates with, or merges with or
into, or transfers all or substantially all of its assets to, another Person
and, at the time of such consolidation, amalgamation, merger or transfer, the
resulting, surviving or transferee Person fails to assume all the covenants and
obligations of such Party under this Agreement by operation of law or pursuant
to an agreement reasonably satisfactory to the other Party;
 
 
(g)           with respect to Seller:
 
 
(i)                      any representation or warranty made by Seller Guarantor
in connection with this Agreement is false or misleading in any material respect
when made or when deemed made or repeated and such breach has a material adverse
effect upon the Party to whom such representation or warranty was made;
 
 
(ii)                      the failure of Seller Guarantor to make any payment
required or to perform any other material covenant or obligation in the
Hydro-Québec Guaranty made in connection with this Agreement and such failure is
not remedied within five (5) Business Days after written notice from the Party
to which such payment is due or in favor of which such covenant or obligation
was contracted;
 
 
(iii)                     Seller Guarantor becomes Bankrupt;
 
 
(iv)                    the failure of the Hydro-Québec Guaranty to be in full
force and effect for purposes of this Agreement (other than in accordance with
its terms) prior to the satisfaction of all obligations of Seller under this
Agreement to which the Hydro-Québec Guaranty shall relate without the written
consent of the Party being the beneficiary of the Hydro-Québec Guaranty; or
 
 
(v)                     Seller Guarantor repudiates, disaffirms, disclaims, or
rejects, in whole or in part, or challenges the validity of, the Hydro-Québec
Guaranty;
 
 
(h)           with respect to Vermont Marble:
 
 
(i)                      any representation or warranty made by the Vermont
Marble Guarantor in connection with this Agreement is false or misleading in any
material respect when made or when deemed made or repeated and such breach has a
material adverse effect upon Seller;
 
 
27

--------------------------------------------------------------------------------

 
 
(ii)                      the failure of the Vermont Marble Guarantor to make
any payment required or to perform any other material covenant or obligation in
the Omya Guaranty made in connection with this Agreement and such failure is not
remedied within five (5) Business Days after written notice from Seller;
 
 
(iii)                      the Vermont Marble Guarantor becomes Bankrupt;
 
 
(iv)                      the failure of the Omya Guaranty to be in full force
and effect for purposes of this Agreement (other than in accordance with its
terms) prior to the satisfaction of all obligations of Vermont Marble under this
Agreement to which the Omya Guaranty shall relate without the written consent of
Seller; or
 
 
(v)                      the Vermont Marble Guarantor repudiates, disaffirms,
disclaims, or rejects, in whole or in part, or challenges the validity of, the
Omya Guaranty;
 
 
(i)           with respect to Seller, if Seller fails to Schedule all or part of
a Buyer's Share of the Energy Quantity in accordance with Section 3.2, such
failure is not excused by such Buyer's failure to perform its obligations under
Section 3.2 or by an Event of Force Majeure, and such failure occurs on
forty-five (45) or more calendar days within a two (2) year period during the
Term;
 
 
(j)           with respect to a Buyer, if such Buyer fails to Schedule all or
part of its Share of the Energy Quantity in accordance with Section 3.2, such
failure is not excused by Seller's failure to perform its obligations under
Section 3.2 or by an Event of Force Majeure, and such failure occurs on
forty-five (45) or more calendar days within a two (2) year period during the
Term;
 
 
(k)           the occurrence or existence of (i) a default, event of default or
other similar condition or event (however described) in respect of (A) Seller or
the Seller Guarantor (in the case of Seller) or (B) (x) a Buyer, (y) in the case
of Stowe, the Town of Stowe or (z) in the case of Vermont Marble, Vermont Marble
or the Vermont Marble Guarantor (each of Seller, the Seller Guarantor, any such
Buyer and, as applicable, the Town of Stowe and the Vermont Marble Guarantor, a
“Cross Default Entity”), under one or more agreements or instruments relating to
Specified Indebtedness where the aggregate principal amount of such one or more
agreements or instruments, either alone or together with the amount, if any,
referred to in clause (ii) below, is not less than the applicable Threshold
Amount and which has resulted in the future payments under such Specified
Indebtedness having been accelerated and having become immediately due and
payable; or (ii) a default by a Cross Default Entity in making one or more
payments under such agreements or instruments on the due date for payment (after
giving effect to any applicable notice requirement or grace period) in an
aggregate amount, either alone or together with the amount, if any, referred to
in clause (i) above, of not less than the applicable Threshold Amount; provided,
however, that an Event of Default shall not occur under either clause (i) or
(ii) above if the default, event of default or other similar event or condition
referred to in clause (i) or the failure to pay referred to in clause (ii) is a
failure caused by an error or omission of an administrative or operational
nature and funds were available to such Cross Default Entity to enable it to
make the relevant payment when due and such payment is in fact made within the
applicable cure period;
 
 
28

--------------------------------------------------------------------------------

 
 
(l)           such Party (i) defaults under a Specified Transaction and, after
giving effect to any applicable notice requirement or grace period, which
default results in a liquidation of, an acceleration of obligations under, or an
early termination of, that Specified Transaction, (ii) defaults, after giving
effect to any applicable notice requirement or grace period, in making any
payment or delivery due on the last payment date or delivery date of a Specified
Transaction; or (iii) disaffirms, disclaims or repudiates any Specified
Transaction; provided, for the avoidance of doubt, that payments due with
respect to that certain Firm Power and Energy Contract dated December 4, 1987 by
and among Allied Power and Light Company, the City of Burlington, Vermont
Electric Department, Central Vermont Public Service Corporation, Franklin
Electric Light Company, Inc., Green Mountain Power Corporation, Village of
Johnson Electric Light Department, Rochester Electric Light & Power Company,
Vermont Electric Generation & Transmission Cooperative Inc., Vermont Public
Power Supply Authority and Hydro-Québec (the “Vermont Joint Owners Power
Purchase Agreement”) shall not be subject to, and amounts with respect thereto,
if applicable, shall not be aggregated with other defaults in payment in
determining a Party’s compliance with, this Section 5.1(l); or
 
 
(m)           with respect to Seller, if Seller fails to transfer all or part of
a Buyer's Share of the Environmental Attributes Quantity in accordance with
Section 3.1(c) and Section 3.3(c), such failure is not excused by such Buyer's
failure to perform its obligations under Section 3.1(c) and Section 3.3(c) or by
an Event of Force Majeure, and such failure is not remedied by Seller pursuant
to Section 4.2.
 
5.2           Remedies.
 
 
(a)           If an Event of Default shall have occurred and be continuing,
Seller in the event a Buyer is the Defaulting Party or any affected Buyer in the
event Seller is the Defaulting Party (the "Non-Defaulting Party") shall have the
right (i) to seek specific performance of the Defaulting Party's obligations
under this Agreement (including the Defaulting Party's obligations to make
payments under Article Four), (ii) to accelerate all amounts owing between the
Non-Defaulting Party and the Defaulting Party calculated in accordance with
Section 5.3 and to liquidate and terminate its obligations under this Agreement
as to such Defaulting Party ("Early Termination"), (iii) suspend performance
with respect to such Defaulting Party, and (iv) except as expressly provided or
limited in this Agreement (including with respect to Article Four) and only with
respect to such Defaulting Party, to any other remedy available at law or in
equity, in each case subject to and in accordance with the provisions of this
Article Five; provided, however, that, for the avoidance of doubt, (x) if the
Non-Defaulting Party is a Buyer, its Early Termination rights under this Section
5.2 shall apply solely with respect to such Buyer and shall not act to terminate
this Agreement or Seller's obligations hereunder with respect to any other
Buyer, and (y) if the Non-Defaulting Party is Seller, its Early Termination
rights under this Section 5.2 shall apply solely with respect to Buyer that is
the Defaulting Party and shall not act to terminate this Agreement or Seller's
obligations hereunder with respect to any other Buyer.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           To the extent the Non-Defaulting Party wishes to exercise its
Early Termination rights under this Section 5.2, the Non-Defaulting Party shall
provide written notice to the Defaulting Party (the "Notice of Termination") and
shall include in the Notice of Termination a date of Early Termination, which
shall be a date (the "Early Termination Date") (i) in the case of an Event of
Default other than under Section 5.1(i) or Section 5.1(j), no earlier than
thirty (30) days and no later than sixty (60) days, or (ii) in the case of an
Event of Default under Section 5.1(i) or Section 5.1(j), no later than sixty
(60) days, in each case after such Notice of Termination is delivered.  If the
occurrence resulting in the Event of Default is not eliminated by the Early
Termination Date, the Defaulting Party and the Non-Defaulting Party shall, at
the sole discretion of the Non-Defaulting Party having given Notice of
Termination, proceed to liquidate and terminate this Agreement, but only as
between the Non-Defaulting Party and the Defaulting Party.
 
5.3           Calculation of Termination Payment.  In the event that the
Non-Defaulting Party elects to terminate this Agreement, the Non-Defaulting
Party shall calculate, in a commercially reasonable manner, a Termination
Payment for the Early Termination that shall be liquidated and due to, or due
from, the Non-Defaulting Party as appropriate.  Performance Assurance held by a
Party may be netted against any Termination Payment due to such Party.
 
5.4           Notice of Payment of Termination Payment.  As soon as practicable
after the Early Termination Date, written notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the amount of the Termination
Payment and whether the Termination Payment is due to, or due from, the
Non-Defaulting Party.  The notice shall include a written statement explaining
in reasonable detail the calculation of such amount and shall otherwise be
provided in accordance with the notice provisions of Section 11.7.  The
Termination Payment shall be made by the Party that owes it within two
(2) Business Days after such notice is effective under the provisions of Section
11.7.  For the avoidance of doubt, payment of the Termination Payment shall not
relieve the Defaulting Party from any of its accrued payment obligations
hereunder, which shall be due and payable as otherwise provided in this
Agreement.
 
5.5           Closeout Setoffs.  After calculation of a Termination Payment in
accordance with Section 5.3, if the Defaulting Party would be owed the
Termination Payment, the Non-Defaulting Party shall be entitled, at its option
and in its discretion, to set off against such Termination Payment any amounts
due and owing by the Defaulting Party to the Non-Defaulting Party under any
other agreements, instruments or undertakings between the Defaulting Party and
the Non-Defaulting Party.  The remedy provided for in this Section shall be
without prejudice and in addition to any right of setoff, combination of
accounts, lien or other right to which any Party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE SIX
 
PAYMENT AND NETTING
 
6.1           Billing Period.  The calendar month shall be the standard period
for all payments under this Agreement.  As soon as practicable after the end of
each month starting November 1, 2012, Seller shall render to each Buyer an
invoice specifying the payment and revenue sharing obligations, if any, incurred
hereunder during the preceding month.
 
6.2           Timeliness of Payment.  All invoices under this Agreement shall be
due and payable in accordance with each invoice's instructions on or before the
later of the tenth (10th) day of each month, or fifth (5th) day after receipt of
the invoice or, if such day is not a Business Day, then on the next Business
Day.  Payments shall be made by electronic funds transfer, or by other method(s)
agreeable between Seller and any Buyer, to the account designated by the Party
to which payment is due.  Any amounts not paid by the due date shall be deemed
delinquent and shall accrue interest at the Interest Rate, such interest to be
calculated from and including the due date to but excluding the date the
delinquent amount is paid in full.
 
6.3           Disputes and Adjustments of Invoices.  A Buyer may, in good faith,
dispute the correctness of any invoice or any adjustment to an invoice, rendered
to such Buyer under this Agreement within ninety (90) days after the date the
invoice, or adjustment to an invoice, was rendered, and Seller may adjust any
invoice or adjustment thereto for any arithmetic or computational error within
eighteen (18) months after the date the invoice, or adjustment to an invoice,
was rendered.  In the event an invoice or portion thereof, or any other claim or
adjustment arising hereunder, is disputed, payment of the undisputed portion of
the invoice shall be required to be made when due, with notice of the objection
given to Seller.  Any invoice dispute or invoice adjustment shall be in writing
and shall state the basis for the dispute or adjustment.  Without limiting any
Party's remedies at law or equity, payment of the disputed amount shall not be
required until the dispute is resolved.  Upon resolution of the dispute, any
required payment shall be made within two (2) Business Days of such resolution
along with interest accrued at the Interest Rate from and including the due date
to but excluding the date paid.  Inadvertent overpayments shall be returned upon
request or deducted from subsequent payments, with interest accrued at the
Interest Rate from and including the date of such overpayment to but excluding
the date repaid or deducted.  Any dispute with respect to an invoice is waived
unless Seller is notified in accordance with the time periods set forth in this
Section 6.3.  If an invoice is not rendered within eighteen (18) months after
the close of the month during which performance to which the invoice relates
occurred, the right to payment for such performance is waived.
 
6.4           Netting of Payments.  The Parties hereby agree that they shall
discharge mutual debts and payment obligations due and owing to each other under
this Agreement on the same date through netting, in which case all amounts owed
by any Party to another Party under this Agreement during the monthly billing
period under this Agreement, including any payments or damages calculated
pursuant to Article Four or a Collateral Agreement, interest, and payments or
credits, shall be netted so that only the excess amount remaining due shall be
paid by the Party owing it.
 
 
31

--------------------------------------------------------------------------------

 
 
 
6.5           Security.  Unless the Party benefiting from a Performance
Assurance or a guaranty notifies in writing the Party having transferred such
Performance Assurance or the obligations of which are guaranteed by such
guaranty, as the case may be, and except in connection with a liquidation and
termination in accordance with Article Five, all amounts netted pursuant to this
Article Six shall not take into account or include any Performance Assurance or
guaranty which may be in effect to secure a Party's performance under this
Agreement.
 
 
ARTICLE SEVEN
 
LIMITATIONS
 
7.1           Limitation of Remedies, Liability and Damages. EXCEPT AS SET FORTH
HEREIN, THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED.  THE PARTIES CONFIRM
THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT
SATISFY THE ESSENTIAL PURPOSES HEREOF.  FOR BREACH OF ANY PROVISION FOR WHICH AN
EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED AS THE SOLE REMEDY OR MEASURE
OF DAMAGES, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY, THE OBLIGOR'S LIABILITY SHALL BE LIMITED AS SET FORTH IN SUCH
PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  IF
NO MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN, THE OBLIGOR'S LIABILITY
SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES.  UNLESS EXPRESSLY HEREIN PROVIDED,
NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY
OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY
STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE, EXCEPT
THAT A PARTY SHALL BE ENTITLED TO RECOVER ITS COSTS (AS DEFINED HEREIN) UPON A
FINAL JUDGMENT IN ITS FAVOR.  IT IS THE INTENT OF THE PARTIES THAT THE
LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT
REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY
PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE.  TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE
LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE
TO DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE
DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM
OR LOSS.
 
 
ARTICLE EIGHT
 
CREDIT AND COLLATERAL REQUIREMENTS
 
8.1           Financial Information.
 
 
32

--------------------------------------------------------------------------------

 
 
(a)            From Buyers.  Each Buyer agrees that, so long as it has or may
have any obligation under this Agreement, it will make available to Seller (i)
within one hundred twenty (120) days following the end of each fiscal year, the
audited consolidated year-end financial statements of such Buyer or, in the case
of Stowe or Vermont Marble, the Town of Stowe or the Vermont Marble Guarantor,
respectively, prepared in accordance with U.S. generally accepted accounting
principles, consistently applied, (ii) to the extent such Buyer or, in the case
of Stowe or Vermont Marble, the Town of Stowe or the Vermont Marble Guarantor,
respectively, prepares quarterly or semi-annual financial statements, within
forty-five (45) days following the end of each fiscal quarter or semi-annual
period, the unaudited consolidated financial statements of such Buyer or, in the
case of Stowe or Vermont Marble, the Town of Stowe or the Vermont Marble
Guarantor, respectively, for such quarter or semi-annual period prepared in
accordance with U.S. generally accepted accounting principles, consistently
applied, and (iii) from time to time any other reasonable, pertinent and
publicly disclosable information about the financial position of such Buyer or,
in the case of Stowe or Vermont Marble, the Town of Stowe or the Vermont Marble
Guarantor, respectively, requested by Seller.
 
 
(b)           From Seller Guarantor.  Seller agrees that, so long as it has or
may have any obligation under this Agreement, it will make available to Buyers
(i) within one hundred twenty (120) days following the end of each fiscal year,
audited consolidated year-end financial statements of Seller Guarantor prepared
in accordance with Canadian generally accepted accounting principles,
consistently applied, (ii) to the extent Seller Guarantor prepares quarterly or
semi-annual financial statements, within one hundred twenty (120) days following
the end of each fiscal quarter or semi-annual period, its unaudited consolidated
financial statements for such quarter or semi-annual period prepared in
accordance with Canadian generally accepted accounting principles, consistently
applied, and (iii) from time to time any other reasonable, pertinent and
publicly disclosable information about Seller Guarantor's financial position
requested by Buyers.
 
8.2           Collateral Agreements.
 
 
(a)           The obligations of each Buyer as to Seller, and Seller as to each
Buyer, under this Agreement shall be secured in accordance with the provisions
of a separate collateral agreement of even date herewith between each Buyer and
Seller (each such collateral agreement, as may be amended, supplemented, updated
and restated from time to time, a "Collateral Agreement").  Each Collateral
Agreement is made a part hereof as though fully set forth in this Agreement;
 
 
(b)           Each Collateral Agreement shall apply to (i) transactions
undertaken under this Agreement and (ii) any transactions undertaken pursuant to
any future agreements entered into between the respective Buyer and Seller for
the purchase and sale of power and power-related products, including without
limitation, financially settled transactions and transactions involving
Environmental Attributes, to the extent that Seller and such Buyer affirmatively
state in the definitive agreement for such future transactions that such
transactions are subject to the Collateral Agreement; and
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           Each Collateral Agreement shall set forth with respect to this
Agreement and, as the case may be, any future agreements and transactions, the
exclusive conditions under which each Buyer and Seller will be required to
provide credit and collateral support and Performance Assurance in the form of
cash, a letter of credit or other property as agreed to by such Parties, as well
as the exclusive conditions under which such Parties will release such
Performance Assurance.
 
8.3           Guaranties.  Concurrently with the execution of this Agreement,
(a) Seller shall cause Seller Guarantor to deliver to Buyers a single Guaranty
Agreement in an amount equal to ******* and in a form mutually agreeable to
Seller and Buyers (the "Hydro-Québec Guaranty"), and (b) Vermont Marble shall
cause the Vermont Marble Guarantor to deliver to Seller a Guaranty Agreement in
an amount and form mutually agreeable to Seller and Vermont Marble (the "Omya
Guaranty").  Each Buyer expressly acknowledges and agrees that none of Seller,
Seller Guarantor or any of their Affiliates shall incur any liability in
connection with or be involved in any disputes or claims among any Buyers
regarding Buyers' allocation of any amounts paid or made available to Buyers
under the Hydro-Québec Guaranty.
 
 
ARTICLE NINE
 
GOVERNMENTAL CHARGES
 
9.1           Cooperation.  Each Party shall use reasonable efforts to implement
the provisions of, and to administer, this Agreement in accordance with the
intent of the Parties to minimize all taxes, including delivery to Seller by
each Buyer of sales tax exemption or resale certificates, so long as neither
Party is materially adversely affected by such efforts.
 
9.2           Governmental Charges.  Seller shall pay or cause to be paid all
taxes and charges imposed by any Governmental Authority ("Governmental Charges")
on or with respect to the Energy Quantity arising prior to the Sales
Point.  Each Buyer shall pay or cause to be paid all Governmental Charges on or
with respect to the Energy Quantity at and from the Sales Point (other than ad
valorem, franchise or income taxes which are related to the sale of the Energy
Quantity and are, therefore, the responsibility of Seller).  For the avoidance
of doubt, ISO-NE charges imposed on sellers in an IBT transaction will be the
responsibility of Seller, and ISO-NE charges imposed on buyers in an IBT
transaction will be the responsibility of Buyers.  In the event Seller is
required by law or regulation to remit or pay Governmental Charges which are any
Buyer's responsibility hereunder, such Buyer shall promptly reimburse Seller for
such Governmental Charges.  If a Buyer is required by law or regulation to remit
or pay Governmental Charges which are Seller's responsibility hereunder, such
Buyer may deduct the amount of any such Governmental Charges from the sums due
to Seller under Article 6 of this Agreement.  Nothing shall obligate or cause a
Party to pay or be liable to pay any Governmental Charges for which it is exempt
under the law.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE TEN
 
OPERATING COMMITTEE
 
10.1          Operating Committee.  The Parties shall maintain an operating
committee (the "Operating Committee"), consisting of four (4) members, two (2)
appointed by Seller and one (1) appointed by each of the two (2) Buyers with the
largest Shares of Energy Quantity as aggregated over the remaining Term (for the
purposes of this Article 10, each of Seller and such two (2) Buyers may also be
referred to as an "Appointing Entity"), and four (4) alternate members, two (2)
appointed by Seller and one (1) appointed by each of the two (2) Buyers with the
largest Shares of Energy Quantity as aggregated over the remaining Term.  Should
a member appointed by an Appointing Entity be unable to attend a meeting, he
shall be represented at the meeting by an alternate member appointed by such
Appointing Entity or by a Person named either by such member or such alternate,
or by the Person to whom such member reports administratively.  Prompt notice in
writing shall be given by each Appointing Entity for all appointments, removals
and replacements of its members.  Each member of the Operating Committee is
authorized to represent and bind its Appointing Entity and, in the case of the
members of the Operating Committee appointed by the Appointing Entities for
Buyers, Buyers, respecting all matters covered in Section 10.2 of this
Agreement, as the same may be amended from time to time by the Parties;
provided, however, that the Operating Committee shall not have authority to
modify or amend this Agreement, such authority remaining at all times with the
Parties.  All decisions of the Operating Committee shall be unanimous.  The
Operating Committee shall have access at all reasonable times to the pertinent
and relevant records of the Parties required to substantiate any fact pertaining
to this Agreement.
 
10.2          Duties of the Operating Committee.  Subject to Section 10.1, the
Operating Committee is authorized on behalf of the Parties to do all things
necessary to give effect to the original intention of the Parties as reflected
in this Agreement in the ongoing administration of this
Agreement.  Specifically, the duties of the Operating Committee include:
 
 
(a)           Monitor and revise the source of the Interest Rate as necessary
and appropriate, consistent with the original intention of the Parties;
 
 
(b)           Monitor and adjust the Energy Quantities and Environmental
Attributes Quantities as necessary and appropriate as provided in Section
2.3(b), Section 3.2(c) and Section 3.3(b);
 
 
(c)           Monitor and revise as necessary and appropriate, consistent with
the original intention of the Parties as reflected in this Agreement, the
Scheduling procedures under Section 3.2(d) submittal, confirmation and/or
notification procedure to facilitate the operational activities for the Parties
consistent with ISO-NE Protocols and the original intention of the Parties as
reflected in this Agreement;
 
 
35

--------------------------------------------------------------------------------

 
 
(d)           Make the appropriate adjustments to the Contract Price annually in
accordance with Section 3.2(e), and monitor and revise as necessary and
appropriate, consistent with the original intention of the Parties as reflected
in this Agreement, availability of the Price Source and any market indices or
published data to be utilized in connection with the Contract Price;
 
 
(e)           Monitor and revise as necessary and appropriate, consistent with
the original intention of the Parties as reflected in this Agreement for the
accurate reporting of the Environmental Attributes Product, protocols for
confirming the conformance of the Environmental Attributes Product with the
requirements of Section 3.3 in each case in conformance with applicable
reporting requirements of a legally authorized Person or Program for tracking
Environmental Attributes;
 
 
(f)           Monitor and revise as necessary and appropriate, consistent with
the original intention of the Parties as reflected in this Agreement, protocols
for ensuring that the revenue sharing of the Environmental Attributes occurs
consistent with Section 3.3;
 
 
(g)           Monitor and adjust the Environmental Attributes Quantities through
pro-ration as necessary and appropriate in accordance with Section 3.3(b);
 
 
(h)           Monitor and update as necessary the notice information for the
Parties set forth in Appendix 11.7; and
 
 
(i)           The consideration of such other matters as may arise in carrying
out the objectives of this Agreement or as may be referred to it in order to
administer this Agreement.
 
10.3           Confirmation of Operating Committee Actions.  Any agreement of
the Operating Committee made pursuant to this Agreement shall be confirmed in
writing and signed by all members of the said Operating Committee, and provided
to Seller and all Buyers.  The Operating Committee shall keep written minutes
showing matters discussed and actions taken at its meetings.
 
10.4           Expenses.  Each Appointing Entity shall pay the expenses of the
member or members it has appointed on the Operating Committee.  Any expenses
incurred by the Operating Committee for activities pertaining to this Agreement
shall be allocated fifty percent (50%) to Seller and fifty percent (50%) to the
Appointing Entities for Buyers or in such other proportion between Seller and
Appointing Entities for Buyers as may be agreed upon in writing by the Operating
Committee.
 
 
36

--------------------------------------------------------------------------------

 
 
ARTICLE ELEVEN
 
MISCELLANEOUS
 
11.1           Survival.  In the event that this Agreement is terminated prior
to the expiration of the Term in accordance with Section 2.1(c), Article Five,
Section 3.4 or Section 11.11, or upon the expiration of the Term, such
termination or expiration (as applicable) shall not relieve any Party of its
accrued and unpaid liabilities, if any, hereunder.  Section 11.15 shall survive
the termination or expiration of this Agreement (as applicable); the indemnity
provisions of this Agreement shall survive the termination or expiration of this
Agreement (as applicable) for the period of the applicable statute of
limitations; and the audit provisions of this Agreement shall survive the
termination or expiration of this Agreement (as applicable) for a period of
twelve (12) months.
 
11.2           Representations and Warranties.  As of each of the Effective Date
and November 1, 2012, each Party represents and warrants to the other Parties
that, subject to any Required Approval applicable to such Party:
 
 
(a)           it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation;
 
 
(b)           it has all regulatory authorizations necessary for it to legally
perform its obligations under this Agreement;
 
 
(c)           the execution, delivery and performance of this Agreement is
within its powers, has been duly authorized by all necessary action, does not
require the consent of any party to any agreement with such Party, and does not
violate any of the terms and conditions in its governing documents, any
contracts to which it is a party or any law, rule, regulation, order or the like
applicable to it;
 
 
(d)           this Agreement, and each other document executed and delivered in
accordance with this Agreement constitutes its legally valid and binding
obligation enforceable against it in accordance with its terms, subject to any
Equitable Defenses.
 
 
(e)           it is not Bankrupt and there are no proceedings pending or being
contemplated by it or, to its knowledge, threatened against it which would
result in it being or becoming Bankrupt;
 
 
(f)           there is not pending or, to its knowledge, threatened against it
or any of its Affiliates any legal proceedings that could materially adversely
affect its ability to perform its obligations under this Agreement;
 
 
37

--------------------------------------------------------------------------------

 
 
(g)           no Event of Default with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement;
 
 
(h)           it is acting for its own account, has made its own independent
decision to enter into this Agreement and as to whether this Agreement is
appropriate or proper for it based upon its own judgment, is not relying upon
the advice or recommendations of any other Party in so doing, and is capable of
assessing the merits of and understanding, and understands and accepts, the
terms, conditions and risks of this Agreement;
 
 
(i)           except with respect to each of VEC, VPPSA, BED and Stowe, it is a
"forward contract merchant" within the meaning of the Bankruptcy Code;
 
 
(j)           it has entered into this Agreement in connection with the conduct
of its business and it has the capacity or ability to undertake and perform the
obligations hereunder;
 
 
(k)           it is, or in the case of VPPSA acting on behalf of, a producer,
processor, commercial user or merchant handling the Energy Quantity, and it is
entering into this Agreement for purposes related to its business as such;
 
 
(l)           as to Seller, it has and shall continue to take all necessary
actions to maintain throughout the Term, FERC market-based rate authority; and
 
 
(m)           as to each Buyer, it is a Market Participant and has the power and
authority to perform its Scheduling obligations hereunder.
 
11.3           Duty to Mitigate.  Each Party agrees that it has a duty to
mitigate damages under applicable law and covenants that it will use
commercially reasonable efforts, to the extent required under applicable law, to
minimize any damages it may incur as a result of another Party's default or
non-performance of this Agreement.
 
11.4           Indemnity.
 
 
(a)           Subject to any limitations set forth in Article Seven, (i) Seller
shall indemnify, defend and hold harmless each Buyer and its Affiliates,
directors, employees and agents and (ii) each Buyer shall indemnify, defend and
hold harmless Seller and its Affiliates, directors, employees and agents, from
and against any Claims arising in connection with or resulting from the
indemnifying Party's (x) breach of any representations or warranties made in
connection with this Agreement, (y) failure to perform any of its obligations
under this Agreement, and (z) any Governmental Charges for which such
indemnifying Party is responsible under Article Nine.
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           The potential indemnified Party shall, with reasonable promptness
after obtaining knowledge thereof, provide the potential indemnifying Party with
written notice (the "Indemnification Request Notice") of the Claims that may be
subject to indemnification, which notice shall include a statement of the basis
of the potential indemnified Party's claim for indemnification hereunder,
including a summary of the facts or circumstances that form the basis for the
potential indemnified Party's claim for indemnification hereunder and copies of
any pleadings or demands from the third party; provided, that no delay on the
part of the potential indemnified Party in giving any such Indemnification
Request Notice shall relieve the potential indemnifying Party of any
indemnification obligation hereunder except to the extent that the potential
indemnifying Party is actually and materially prejudiced by such delay.  A
potential indemnifying Party shall have thirty (30) days after its receipt of
the Indemnification Request Notice to notify the potential indemnified Party in
writing whether or not the potential indemnifying Party agrees that the Claim is
subject to indemnification hereunder and, if so, whether the potential
indemnifying Party elects to undertake, conduct and control, through counsel of
its choosing and at its sole risk and expense, the settlement or defense of the
Claim.  If, within thirty (30) days after its receipt of the Indemnification
Request Notice, the potential indemnifying Party notifies the potential
indemnified Party that it elects to undertake the settlement or defense of the
Claim, the potential indemnified Party shall cooperate in a commercially
reasonable manner with the potential indemnifying Party in connection therewith
including, without limitation, by making available to the potential indemnifying
Party, to the extent commercially reasonable, all relevant information and the
testimony of employees and agents material to the defense of the Claim.  So long
as the potential indemnifying Party is contesting the Claim in good faith and
with diligence, the potential indemnified Party waives any right to settle the
Claim without the consent of the potential indemnifying Party.  If the potential
indemnifying Party does not provide a responsive written notice within (30) days
after the Indemnification Request Notice, the potential indemnified Party shall
thereafter have the right to contest, settle or compromise the Claim at its
exclusive discretion, and the potential indemnifying Party will thereby waive
any claim, defense or argument that the potential indemnified Party's settlement
or defense of such Claim is in any respect inadequate or unreasonable; provided,
however, that such waiver by the potential indemnifying Party shall not limit
any rights of the potential indemnifying Party under this Agreement.
 
11.5           Assignment.  No Party shall transfer or assign this Agreement or
its rights hereunder without the prior written consent of the Seller (in the
case of an assignment by any Buyer) or all Buyers (in the case of an assignment
by the Seller), which consent may be withheld in the exercise of each affected
Party's sole discretion; provided, however, that any Party may, without the
consent of the other Parties (and without relieving itself from liability
hereunder unless consented to in writing by such other Parties), (i) transfer,
sell, pledge, encumber or assign this Agreement or the accounts, revenues or
proceeds hereof to a Person whose Credit Rating is equal to or higher than that
of such Party or, with respect to a transfer or assignment by Seller or Vermont
Marble, of the Seller Guarantor or Vermont Marble Guarantor, respectively, in
connection with any financing or other financial arrangements, (ii) transfer or
assign this Agreement to an Affiliate of such Party so long as (x) such
Affiliate's Credit Rating is equal to or higher than that of such Party or, with
respect to a transfer or assignment by Seller or Vermont Marble, of the Seller
Guarantor or Vermont Marble Guarantor, respectively, or (y) the obligations of
such Affiliate are guaranteed by such Party or, with respect to a transfer or
assignment by Seller or Vermont Marble, the Seller Guarantor or Vermont Marble
Guarantor, respectively, in accordance with a guaranty agreement in form and
substance satisfactory to the other Party, or (iii) transfer or assign this
Agreement to any Person succeeding to all or substantially all of the assets of
such Party whose Credit Rating is equal to or higher than that of such Party or,
with respect to a transfer or assignment by Seller or Vermont Marble, of the
Guarantor or Vermont Marble, respectively; provided, however, that in each such
case, any such assignee shall agree in writing to be bound by the terms and
conditions hereof and so long as the transferring Party delivers such tax and
enforceability assurance as each non-transferring Party may reasonably request.
 
 
39

--------------------------------------------------------------------------------

 
 
11.6           Governing Law; Venue .  THIS AGREEMENT AND THE RIGHTS AND DUTIES
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED, ENFORCED AND
PERFORMED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAWS.  EACH PARTY WAIVES ITS RESPECTIVE RIGHT TO ANY JURY
TRIAL WITH RESPECT TO ANY LITIGATION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.  ALL ACTIONS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE HEARD AND DETERMINED EXCLUSIVELY IN A COURT LOCATED IN NEW
YORK, NEW YORK.
 
11.7           Notices.  All notices hereunder shall be made to each Party as
specified below.  Notices shall, unless otherwise specified herein, be in
writing and may be delivered by hand delivery, overnight mail, overnight courier
service or facsimile.  Notice by facsimile or hand delivery shall be effective
at the close of business on the day actually received, if received during
business hours on a Business Day, and otherwise shall be effective at the close
of business on the next Business Day.  Notice by overnight mail or courier shall
be effective on the next Business Day after it was sent.  A Party may change its
addresses by providing notice of same in accordance herewith.  All notices
hereunder shall be sent to the applicable Parties and their representatives at
the addresses set forth in Appendix 11.7 to this Agreement.
 
11.8           Several Rights and Obligations of Buyers.  The rights and
obligations of Buyers under this Agreement shall be several, and not joint or
joint and several.
 
11.9           Interpretation.  In this Agreement, unless otherwise indicated or
otherwise required by the context, the following rules of interpretation shall
apply:
 
 
(a)           words denoting the singular include the plural and vice versa;
 
 
(b)           words denoting a gender include all genders;
 
 
(c)           references to a particular part, clause, section, paragraph,
article, exhibit, schedule, appendix or other attachment shall be a reference to
a part, clause, section, paragraph, or article of, or an exhibit, schedule,
appendix or other attachment to, this Agreement;
 
 
40

--------------------------------------------------------------------------------

 
 
(d)           the exhibits, schedules and appendices attached hereto are
incorporated herein by reference and shall be construed as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein;
 
 
(e)           a reference to any statute, regulation, proclamation, ordinance or
law includes all statutes, regulations, proclamations, amendments, ordinances or
laws varying, consolidating or replacing the same from time to time, and a
reference to a statute includes all regulations, policies, protocols, codes,
proclamations and ordinances issued or otherwise applicable under that statute
unless, in any such case, otherwise expressly provided in any such statute or in
this Agreement;
 
 
(f)           a reference to a particular section, paragraph or other part of a
particular statute shall be deemed to be a reference to any other section,
paragraph or other part substituted therefor from time to time;
 
 
(g)           a definition of or reference to any document, instrument or
agreement includes any amendment or supplement to, or restatement, replacement,
modification or novation of, any such document, instrument or agreement unless
otherwise specified in such definition or in the context in which such reference
is used;
 
 
(h)           a reference to any Person includes such Person's successors and
permitted assigns in that designated capacity;
 
 
(i)           any reference to "days" shall mean calendar days unless "Business
Days" are expressly specified;
 
 
(j)           if the date as of which any right or election is exercisable, or
the date upon which any amount is due and payable, is stated to be on a date or
day that is not a Business Day, such right or election may be exercised, and
such amount shall be deemed due and payable, on the next succeeding Business Day
with the same effect as if the same was exercised or made on such date or day
(without, in the case of any such payment, the payment or accrual of any
interest or other late payment or charge, provided such payment is made on such
next succeeding Business Day);
 
 
(k)           words such as "hereunder," "hereto," "hereof" and "herein" and
other words of similar import shall, unless the context requires otherwise,
refer to this Agreement as a whole and not to any particular article, section,
subsection, paragraph or clause hereof; and a reference to "include" or
"including" means including without limiting the generality of any description
preceding such term and shall be by way of example only and shall not be
considered in any way to be in limitation;
 
 
41

--------------------------------------------------------------------------------

 
 
(l)             all payments made hereunder and prices set forth herein shall be
in United States dollars; and
 
 
(m)           unless otherwise expressly specified, United States dollars shall
be rounded to the second decimal place, e.g., $0.97, and all other values shall
be rounded to the third decimal place, e.g., 0.973.
 
11.10           General.
 
 
(a)           Entire Agreement.  This Agreement and each Collateral Agreement
(but solely with respect to Seller and the respective Buyer) constitutes the
entire agreement among the Parties relating to its subject matter; provided,
however, for the avoidance of doubt, that nothing in this Agreement is intended,
or does, amend or supersede Vermont Joint Owners Power Purchase Agreement.  For
the avoidance of doubt, this Agreement, and in particular Section 11.15 hereof,
supersedes as of the Effective Date the Confidentiality Agreement dated as of
June 5, 2008 among the Parties.
 
 
(b)           Joint Preparation and Good Faith.  This Agreement shall be
considered for all purposes as prepared through the joint efforts of the Parties
and shall not be construed against one Party or the other as a result of the
preparation, substitution, submission or other event of negotiation, drafting or
execution hereof.  Each Party has prepared, negotiated and drafted, and is
executing, this Agreement in good faith.
 
 
(c)           Amendment Procedures.  Except to the extent herein provided for,
no amendment or modification to this Agreement shall be enforceable unless
reduced to writing and executed by all Parties.
 
 
(d)           Wholesale Power Sales Tariffs.  Each Party agrees that if it seeks
to amend any of its applicable wholesale power sales tariffs, such amendment
will not in any way affect outstanding obligations under this Agreement without
the prior written consent of Seller, in the case of such an amendment by a
Buyer, and affected Buyers, in the case of such an amendment by Seller.  Subject
to the provisions of Section 11.11, each Party further agrees that it will not
assert, or defend itself, on the basis that any of its applicable tariffs is
inconsistent with this Agreement.
 
 
(e)           No Third-Party Beneficiaries.  This Agreement shall not impart any
rights enforceable by any third party (other than a permitted successor or
assignee bound to this Agreement).
 
 
(f)            Waiver.  Waiver by a Party of any default by another Party shall
not be construed as a waiver of any other default.
 
 
42

--------------------------------------------------------------------------------

 
 
(g)            Headings.  The headings used herein are for convenience and
reference purposes only.
 
 
(h)            Successors and Assigns.  This Agreement shall be binding on each
Party's successors and permitted assigns.
 
 
(i)             Further Assurances.  Each Party agrees to provide such
information, execute and deliver any instruments and documents and to take such
other actions as may be necessary or reasonably requested by another Party which
are not inconsistent with the provisions of this Agreement and which do not
involve the assumption of obligations other than those provided for in this
Agreement, in order to give full effect to this Agreement and to carry out the
intent of the Parties.
 
 
(j)             Counterparts.  This Agreement may be executed in any number of
counterparts (including by means of facsimile or pdf), each of which when
executed, shall be deemed to be an original and all of which together will be
deemed to be one and the same instrument binding upon all of the Parties
notwithstanding the fact that all Parties are not signatory to the original or
the same counterpart.  Delivery of an executed counterpart of a signature page
to this Agreement electronically or by facsimile shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
11.11       Regulatory Event.
 
 
(a)            Defined.  As used in this Agreement, the term "Regulatory Event"
means a statutory or regulatory change or issuance of an order by a Governmental
Authority, including changes relating to the ISO-NE Tariff, ISO-NE Protocols and
the NEPOOL GIS, that causes (i) a material change in the meaning of a term
defined herein or incorporated herein by reference or (ii) a material change in
the manner in which a Party is required to perform its obligations under this
Agreement (including changes relating to ISO-NE's ability to support or settle
the Energy Product) to no longer reflect the intent of the Parties as reflected
in this Agreement, which, in the case of any such change identified in clauses
(i) and (ii) of this Section 11.11(a), causes the performance of any material
term of this Agreement to be deemed unlawful, impossible or impracticable.
 
 
(b)           Upon Occurrence of a Regulatory Event.  Upon the occurrence of a
Regulatory Event, the Parties shall endeavor, in good faith and using
commercially reasonable efforts, to agree to reform this Agreement in order to
give effect to the original intention of the Parties as reflected in this
Agreement.  It is the intent of the Parties to agree to reform the Agreement if
a Regulatory Event occurs rather than for the Regulatory Event to discharge a
Party's duty to perform its obligations under this Agreement; provided, however,
that if a Regulatory Event renders performance of a material term unlawful,
impossible or impracticable and the Parties are unable following good faith
efforts to mitigate such Regulatory Event or reform this Agreement to render
performance lawful, possible or practicable while preserving the intent of the
Parties, then (i) any Event of Default solely due to a failure by a Party to
continue to perform such unlawful, impossible or impracticable material term
shall not give rise to damages to the extent that such Party performs as much of
such term as is lawful, possible or practicable, and (ii) a Party materially
adversely affected by another Party's inability to perform a material term of
the Agreement due to a Regulatory Event that renders such performance unlawful,
impossible or impracticable may terminate this Agreement as between such
Parties.
 
 
43

--------------------------------------------------------------------------------

 
 
(c)           Exclusions.  Notwithstanding the foregoing, (i) the enactment or
promulgation of any law, rule or regulation in Vermont affecting the recognition
of the hydroelectric component of the HQP System Mix as a renewable resource
shall be deemed not to be a Regulatory Event, and (ii) a Party's performance of
its obligations hereunder shall not be deemed to be "impossible" or
"impracticable," as used in Section 11.11(a), solely due to an increase in the
cost of such performance.
 
11.12           Audit.  Each Party has the right, at its sole expense and during
normal working hours, to examine the records of the other Party to the extent
reasonably necessary to verify the accuracy of any statement, charge or
computation made pursuant to this Agreement.  If any such examination reveals
any inaccuracy in any statement, the necessary adjustments in such statement and
the payments thereof will be made promptly and shall bear interest calculated at
the Interest Rate from the date the overpayment or underpayment was made until
paid; provided, however, that no adjustment for any statement or payment will be
made unless objection to the accuracy thereof was made prior to the lapse of
twelve (12) months from the rendition thereof, and thereafter any objection
shall be deemed waived.
 
11.13           FERC Standard of Review; Mobile-Sierra Waiver.
 
 
(a)           The rates for service specified herein shall remain in effect for
the Term and shall not be subject to change through application to the Federal
Energy Regulatory Commission pursuant to the provisions of Section 205 of the
Federal Power Act absent the agreement of all Parties hereto.  Any subsequent
review of the rates, terms, or conditions set forth in this Agreement is subject
to the Mobile-Sierra standard of review as explained by the United States
Supreme Court in Morgan Stanley Capital Group, Inc. v. Public Utility District
No. 1 of Snohomish County, 128 S.Ct. 2733 (2008), and NRG Power Marketing, LLC
v. Maine Public Utilities Commission, 130 S.Ct. 693 (2010).
 
 
(b)           In addition, and notwithstanding the foregoing subsection (a), to
the fullest extent permitted by applicable law, each Party, for itself and its
successors and assigns, hereby expressly and irrevocably waives any rights it
can or may have, now or in the future, whether under §§ 205 and/or 206 of the
Federal Power Act or otherwise, to seek to obtain from FERC by any means,
directly or indirectly (through complaint, investigation or otherwise), and each
hereby covenants and agrees not at any time to seek to so obtain, an order from
FERC changing any section of this Agreement specifying the rate, charge,
classification, or other term or condition agreed to by the Parties, it being
the express intent of the Parties that, to the fullest extent permitted by
applicable law, neither Party shall unilaterally seek to obtain from FERC any
relief changing the rate, charge, classification, or other term or condition of
this Agreement, notwithstanding any subsequent changes in applicable law or
market conditions that may occur.  In the event it were to be determined that
applicable law precludes the Parties from waiving their rights to seek changes
from FERC to their market-based power sales contracts (including entering into
covenants not to do so) then this subsection (b) shall not apply, provided that,
consistent with the foregoing subsection (a), neither Party shall seek any such
changes except solely under the "public interest" application of the "just and
reasonable" standard of review and otherwise as set forth in the foregoing
subsection (a).
 
 
44

--------------------------------------------------------------------------------

 
 
11.14           Bankruptcy Issues.  The Parties intend that (i) they are each a
“forward contract merchant” within the meaning of the United States Bankruptcy
Code (the "Bankruptcy Code") and all transactions under this Agreement
constitute a "forward contract" within the meaning of Bankruptcy Code or a "swap
agreement" within the meaning of the Bankruptcy Code; (ii) all payments made or
to be made by one Party to another Party pursuant to this Agreement constitute
"settlement payments" within the meaning of the Bankruptcy Code; (iii) all
transfers of Performance Assurance by one Party to another Party under this
Agreement constitute "margin payments" within the meaning of the Bankruptcy
Code; and (iv) this Agreement constitutes a "master netting agreement" within
the meaning of the Bankruptcy Code.  Each Party hereby waives its rights to
argue in any proceeding that any of the statements in clauses (i) through (iv)
above are not true or enforceable.
 
11.15           Confidentiality.  No Party shall disclose the terms and
conditions of this Agreement, or information or other documents (including any
financial information or guaranties) exchanged between the Parties in connection
with this Agreement, in each case to any third party (other than the Party's
employees, lenders, counsel, accountants or advisors who have a need to know
such information and have agreed to keep such terms confidential), except a
Party may, after written notice to the other Parties, disclose terms and
conditions of this Agreement or information exchanged between the Parties in
connection with this Agreement (i) in order to comply with any applicable law
(including Vermont's Open Meeting and Access to Public Records Laws, 1 V.S.A.
ch. 5, if ordered by a court of competent jurisdiction), regulation, or any
exchange, control area or independent system operator rule or in connection with
any court or regulatory proceeding; provided, however, that each Party shall, to
the extent practicable, use commercially reasonable efforts to prevent or limit
the disclosure, including utilization of a protective agreement and protective
order limiting access to and use of confidential information and (ii) without
limiting the generality of the foregoing, as required under applicable law or
regulation in connection with obtaining a Required Approval, it being understood
that in respect of any such disclosure as part of the process of obtaining a
Required Approval, each Party shall use commercially reasonable efforts, in
accordance with applicable laws and regulations, so that the Contract Price
terms of this Agreement as set forth in Section 3.2(e) (including Appendix
3.2(e)) not be disclosed and to limit such disclosure to (x) the initial
Reference Price and (y) a general description of the approach used for annual
market and inflation adjustments to the Contract Price.  The Parties shall be
entitled to all remedies available at law or in equity to enforce, or seek
relief in connection with, the confidentiality obligations of this Section
 
 
45

--------------------------------------------------------------------------------

 
 
11.15.  Each Governmental Entity acknowledges that this Agreement contains
information, and provides for the exchange of information, that is
business-sensitive and confidential, and agrees in each case to treat such
information as information that is exempt from disclosure and public inspection
pursuant to 1 V.S.A. § 317(c)(9); provided, that in each case such information
shall not be considered business sensitive and confidential to the extent that
at or after the time of such exchange it becomes generally available to the
public other than through any act or omission on the receiving Party’s part.
 
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
46

--------------------------------------------------------------------------------

 
 






 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
 

SELLER, H.Q. Energy Services (U.S.) Inc.                                 By: 
/s/ Christian G. Brosseau
   
 
   
Name: Christian G. Brosseau  
   
 
   
Title: President
   
 
 

 
 

BUYER, Central Vermont Public Service Corporation   BUYER, Green Mountain Power
Corporation                           By: 
/s/ Robert H. Young
  By: 
/s/ Mary G. Powell
   
Name:  Robert H. Young
   
Name:  Mary G. Powell
   
Title: President and Chief Executive Officer
   
Title:  President and Chief Executive Officer
 

 
 

BUYER, Vermont Electric Cooperative, Inc.   BUYER, Vermont Public Power Supply
Authority                           By: 
/s/ David Hallquist
  By: 
/s/ David John Mullet
   
Name:  David Hallquist
   
Name:  David John Mullet
   
Title:  CEO
   
Title:  General Manager
 

 
 

BUYER, Vermont Marble Power Division of Omya Inc.   BUYER, the Town of Stowe
Electric Department                           By: 
/s/ Anthony Colak
  By: 
/s/ Ellen L. Burt
   
Name:  Anthony Colak
   
Name:  Ellen L. Burt
   
Title:  CEO
   
Title:  General Manager
 

 
 

                                By: 
/s/ Michael Phillips
   
 
   
Name:  Michael Phillips
   
 
   
Title:  CFO
   
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

BUYER, City of Burlington, Vermont Electric Department                          
    By: 
/s/ Barbara L. Grimes
   
 
   
Name:  Barbara L. Grimes
   
 
   
Title:  General Manager
 

 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
APPENDIX A
CERTAIN PROVISIONS PERTAINING TO BUYERS
THAT ARE GOVERNMENTAL ENTITIES
 
A.        Definitions.  The Parties agree to add the following definitions in
Article One.
 
“Acts” means 3 V.S.A. Chapter 5, Title 24 of the V.S.A., a Government Entity’s
municipal charter set forth 24 V.S.A. Appendix, and 30 V.S.A. Chapters 3, 5, 84.


“Governmental Entity” means the Vermont Public Power Supply Authority, the City
of Burlington, Vermont Electric Department, and the Town of Stowe Electric
Department.
 
B.        Force Majeure.  The following sentence shall be added to the end of
the definition of “Force Majeure” in Article One.
 
If the Claiming Party is a Governmental Entity, Force Majeure does not include
any action taken by the Governmental Entity in its governmental capacity.
 
C.        Representations and Warranties.  The Parties agree to add to Section
11.2 the following representations and warranties made solely by the
Governmental Entities, as of each of the Effective Date and November 1, 2012, to
the other Parties to this Agreement.
 
(xiv)           with respect to a Party that is a Governmental Entity, such
Governmental Entity represents and warrants to Seller as follows: (i) all acts
necessary to the valid execution, delivery and performance of this Agreement and
the Collateral Agreement have or will be taken and performed as required under
the Acts and the Governmental Entity’s charters, ordinances, bylaws or other
regulations, (ii) all persons making up the governing body of the Governmental
Entity are the duly elected or appointed incumbents in their positions and hold
such positions in good standing in accordance with the Act and other applicable
law, (iii) entry into and performance of this Agreement by the Governmental
Entity are for a proper public purpose, and (iv) obligations to make payments
hereunder do not constitute any kind of indebtedness of the Governmental Entity
or create any kind of lien on, or security interest in, any property or revenues
of the Governmental Entity which, in either case, is proscribed by any provision
of the Act or any other relevant constitutional, organic or other governing
documents and applicable law, any order or judgment of any Governmental
Authority applicable to it or its assets, or any contractual restriction binding
on or affecting it or any of its assets.
 
D.       No Immunity Claim.  The Parties agree to add the following Section
11.16 to Article Eleven.
 
 
1

--------------------------------------------------------------------------------

 
 
11.16           No Immunity Claim.  Each Governmental Entity warrants and
covenants that with respect to its contractual obligations hereunder and
performance thereof, it will not claim immunity on the grounds of sovereignty or
similar grounds with respect to itself or its revenues or assets from (a) suit,
(b) jurisdiction of court (including a court located outside the jurisdiction of
its organization), (c) relief by way of injunction, order for specific
performance or recovery of property, (d) attachment of assets, or (e) execution
or enforcement of any judgment.
 
E.       Governmental Entity Security.  The Parties agree to add the following
Section 8.4 to Article Eight.
 
8.4              Governmental Entity Security.  Each Governmental Entity shall,
upon execution of this Agreement and for each subsequent fiscal year of
Governmental Entity during the Term, have obtained all necessary budgetary
approvals and certifications for payment of all of its obligations under this
Agreement for such fiscal year.
 
F.        Governing Law.  The Parties agree to add the following sentence after
the first sentence of Section 11.6.
 
SOLELY WITH RESPECT TO THE APPLICABILITY OF THE "ACTS" (FOR THE AVOIDANCE OF
DOUBT AS DEFINED IN APPENDIX A) AS HEREIN PROVIDED, THE LAWS OF THE STATE OF
VERMONT SHALL APPLY.
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
APPENDIX 3.2(c)(i)
BUYERS' SHARES OF THE ENERGY QUANTITY AT 218 MW
 



 
November 1,
2012 to
October 31,
2015
November 1,
2015 to
October 31,
2016
November 1,
2016 to
October 31,
2020
November 1,
2020 to
October 31,
2030
November 1,
2030 to
October 31,
2035
November 1,
2035 to
October 31,
2038
 
MW
MW
MW
MW
MW
MW
BED
0
5
5
9
9
4
CVPS
0
83.119
94.119
95.119
105.809
22.69
GMP
4.821
65.589
75.063
75.063
79.11
18.342
Stowe
1.032
2.884
2.984
2.984
2.251
0.399
VEC
15.236
15.236
15.236
16.236
4.004
4.004
VPPSA
0.911
11.172
15.598
15.598
16.267
6.006
Vermont Marble
3
4
4
4
1.559
0.559
Total
25
187
212
218
218
56

 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
APPENDIX 3.2(c)(ii)
BUYERS' SHARES OF THE ENERGY QUANTITY AT 225 MW





 
November 1,
2012 to
October 31,
2015
November 1,
2015 to
October 31,
2016
November 1,
2016 to
October 31,
2020
November 1,
2020 to
October 31,
 2030
November 1,
2030 to
October 31,
2035
November 1,
2035 to
October 31,
2038
 
MW
MW
MW
MW
MW
MW
BED
0
5
5
9
9
4
CVPS
0
85.419
96.419
98.419
112.101
26.682
GMP
7.017
67.485
76.959
76.959
81.293
20.825
Stowe
1.238
2.89
2.99
2.99
2.135
0.483
VEC
17
17
17
17
3.845
3.845
VPPSA
1.745
11.206
15.632
15.632
15.91
6.449
Vermont Marble
5
5
5
5
0.716
0.716
Total
32
194
219
225
225
63

 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
APPENDIX 3.2(e)
SAMPLE PRICE CALCULATIONS
(FOR ILLUSTRATIVE PURPOSES ONLY)
 
CONTRACT PRICE


The calculations set forth in this Appendix 3.2(e) are for illustrative purposes
only.  In the event of any inconsistency or contradiction between this Appendix
3.2(e) and Section 3.2(e) of the Agreement, Section 3.2(e) shall govern and
shall supersede this Appendix 3.2(e).  Principles for rounding decimals in
dollars and other values are set forth in Section 11.9(m) of the Agreement.


1.
Calculation of the Contract Price for the first Contract Year (November 2012
through October 2013)



*******.


*******:


1.1           *******


1.2           *******


*******:


1.3           *******


*******


*******.


*******


*******
*******:


      *******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******



 
 
1

--------------------------------------------------------------------------------

 

 
*******.


*******
*******.


*******


*******
*******:


1.3           *******


*******


*******


*******. *******:


*******


*******




2.             *******
                *******


*******.




*******:


2.1           *******


2.2           *******


2.3           *******


2.4           *******


2.5           *******
 
 
2

--------------------------------------------------------------------------------

 
 
2.6           *******




*******


*******
*******:


2.7           *******


*******
*******.


*******
 *******:
 
*******
*******
*******
*******


 
*******
*******
*******:


2.7           *******


*******
*******
*******


*******


*******:
 
2.8           *******
 
 
3

--------------------------------------------------------------------------------

 

 
*******
*******
*******


*******


*******


*******.


*******
*******:



*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******

 
*******


*******


*******


*******
*******:


*******
*******


*******


*******
 
 
4

--------------------------------------------------------------------------------

 
 
*******
*******
 
*******
*******


*******:


2.8           *******


*******


*******


*******


*******


*******:


2.1           *******


*******


*******


******


2.2           *******


*******


*******


 
5

--------------------------------------------------------------------------------

 


*******
*******


*******


*******:
*******
*******.


3.           *******


 
*******
 
 
*******
*******:
 
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******

 
*******
*******.
 
 
6

--------------------------------------------------------------------------------

 
 
 
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******

 
*******:
 
*******


 
*******
 
 
*******
*******.
 
*******


 
*******
 
 
*******
*******
*******
 
 
7

--------------------------------------------------------------------------------

 


APPENDIX 3.3(b)(i)
BUYERS' SHARES OF THE ENVIRONMENTAL ATTRIBUTES QUANTITY AT 218 MW





 
2012
2013-
2014
2015
2016
2017-
2019
2020
2021-
2023,
2025-
2027, and
2029
2024 and
2028
2030
2031 and
2033-
2034
2032
2035
2036
2037
2038
 
MWh / year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh / year
MWh / year
BED
0
0
4,880
29,280
29,200
33,184
52,560
52,704
52,560
52,560
52,704
47,680
23,424
23,360
19,456
CVPS
0
0
81,124
497,481
549,655
552,138
555,495
557,018
565,928
617,924
619,617
536,800
132,872
132,509
110,365
GMP
4,705
28,155
87,464
393,336
438,368
439,569
438,368
439,569
442,318
462,002
463,268
402,693
107,411
107,117
89,215
Stowe Electric
1,007
6,027
7,834
16,986
17,427
17,474
17,427
17,474
16,711
13,146
13,182
11,338
2,337
2,330
1,941
VEC
14,871
88,978
88,979
89,222
88,978
90,198
94,818
95,078
82,880
23,383
23,447
23,383
23,447
23,383
19,475
VPPSA
889
5,320
15,335
69,743
91,092
91,341
91,092
91,341
91,745
95,000
95,260
84,985
35,171
35,076
29,213
Vermont Marble
2,928
17,520
18,496
23,424
23,360
23,424
23,360
23,424
20,978
9,105
9,130
8,129
3,274
3,265
2,719
Total
24,400
146,000
304,112
1,119,472
1,238,080
1,247,328
1,273,120
1,276,608
1,273,120
1,273,120
1,276,608
1,115,008
327,936
327,040
272,384

 
 
 
 
 
 

 
 
1

--------------------------------------------------------------------------------

 
APPENDIX 3.3(b)(ii)
BUYERS' SHARES OF THE ENVIRONMENTAL ATTRIBUTES QUANTITY AT 225 MW





 
2012
2013-
2014
2015
2016
2017-
2019
2020
2021-
2023,
2025-
2027, and
2029
2024 and
2028
2030
2031 and
2033-
2034
2032
2035
2036
2037
2038
 
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh /
year
MWh / year
MWh / year
BED
0
0
4,880
29,280
29,200
33,184
52,560
52,704
52,560
52,560
52,704
47,680
23,424
23,360
19,456
CVPS
0
0
83,369
510,950
563,086
566,582
574,766
576,342
588,120
654,671
656,463
571,302
156,250
155,823
129,781
GMP
6,849
40,979
99,996
404,439
449,441
450,672
449,441
450,672
453,671
474,751
476,052
415,734
121,951
121,618
101,293
Stowe Electric
1,208
7,230
8,842
17,021
17,462
17,509
17,462
17,509
16,627
12,468
12,503
10,856
2,828
2,821
2,349
VEC
16,592
99,280
99,280
99,552
99,280
99,552
99,280
99,552
86,441
22,455
22,516
22,455
22,516
22,455
18,702
VPPSA
1,703
10,191
19,425
69,942
91,291
91,541
91,291
91,541
91,562
92,914
93,169
83,680
37,766
37,662
31,368
Vermont Marble
4,880
29,200
29,200
29,280
29,200
29,280
29,200
29,280
25,019
4,181
4,193
4,181
4,193
4,181
3,483
Total
31,232
186,880
344,992
1,160,464
1,278,960
1,288,320
1,314,000
1,317,600
1,314,000
1,314,000
1,317,600
1,155,888
368,928
367,920
306,432

 
 
 
 
 
 

 
 
1

--------------------------------------------------------------------------------

 
 
APPENDIX 3.3(f)
FORM OF ATTESTATION
 
Attestation of Transfer
 of
HQP System Mix Environmental Attributes




I, [Insert Name and Title of HQUS Attesting Officer], hereby declare and attest
(the “Attestation”) that (defined terms used in this Attestation if not
otherwise defined shall have the meaning set forth in the Agreement (as defined
below)):


1.           Environmental Attributes corresponding to [Insert applicable Amount
for each Buyer for the calendar year to which the attestation pertains] MWh of
Energy (the “[Insert applicable calendar year] Environmental Attributes”) were
transferred to [Insert Name of Applicable Buyer] (“Buyer”) pursuant to that
certain Power Purchase and Sale Agreement (the “Agreement”), dated August 12,
2010, by and among H.Q. Energy Services (U.S.) Inc. (“HQUS” or “Seller”),
Central Vermont Public Service Corporation (“CVPS”), Green Mountain Power
Corporation (“GMP”), Vermont Electric Cooperative, Inc. (“VEC”), Vermont Public
Power Supply Authority, a body politic and corporate and a public
instrumentality of the State of Vermont exercising public and essential
governmental functions (“VPPSA”), Vermont Marble Power Division of Omya Inc.
(“Vermont Marble”), City of Burlington, Vermont Electric Department (“BED”), and
the Town of Stowe Electric Department (“Stowe”).


2.           The content by generation source of the HQP System Mix for the
[Insert applicable calendar year] Environmental Attributes is as
follows:  [______% hydroelectricity; ______ % nuclear; _____ % natural gas;
_____ % wind; etc.; and other generation sources (in each case as applicable and
with “other generation sources” to be a catchall category for individual sources
that in themselves represent less than 1% but when added together collectively
may be more than 1%)].


3.           The [Insert applicable calendar year] Environmental Attributes
Quantity:


(i)          originated from the HQP System Mix and were delivered into the New
England Markets in accordance with Section 3.3(a) of the Agreement; and


(ii)         were, prior to transfer to [Insert Name of Applicable Buyer] in
accordance with Section 3.3(a) of the Agreement, solely and exclusively owned by
Seller;


4.           HQUS has not:


(i)           transferred the [Insert applicable calendar year] Environmental
Attributes associated with the Environmental Attributes Quantity to any other
Person;
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)          made any representations in respect of such [Insert applicable
calendar year] Environmental Attributes Quantity to any other Person;


(iii)        otherwise sold, claimed, or represented as part of Energy sold
elsewhere or used such [Insert applicable calendar year] Environmental
Attributes Quantity;
 
(iv)        otherwise retired such [Insert applicable calendar year]
Environmental Attributes Quantity; or


(v)         used such [Insert applicable calendar year] Environmental Attributes
Quantity to satisfy any other Person's obligations in any Program.


5.           To the fullest extent allowed under applicable law, all of HQUS’
right, title and interest in the [Insert applicable calendar year] Environmental
Attributes associated with the Environmental Attributes Quantity have been
transferred to [Insert Name of Applicable Buyer] free and clear of any liens,
taxes, claims, security interests or other encumbrances except for any right or
interest by any Person claiming through [Insert Name of Applicable Buyer].


As an authorized agent of HQUS, I declare and attest that the above statements
are true and correct.


______________________________                                                _________
[Insert Name and
Title]                                                                           Date




[Insert Place of Execution of Attestation]
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
APPENDIX 11.7
NOTICE INFORMATION
 
 

HQUS:   BED:            Invoices:   Invoices:            
Attention:  Brigitte Benicy, 18th Floor
Phone:  514 289-6861
Email:  benicy.brigitte@hydro.qc.ca
Fax:  514 289-6867
   
Attention:  Accounts Payable
Email:  bedap@burlingtonelectric.com
Fax: (802) 865-7400
          Credit:   Credit:            
Attention:  Credit Risk Advisor, 18th Floor
Phone:  514 289-6728
Email:  shooner.david@hydro.qc.ca
Fax:  514 289-6760
   
Attention:  Resource Planner
Email:  jgibbons@burlingtonelectric.com
Fax: (802) 865-7400

 

Scheduling:   Scheduling:             Attention: ISNE Scheduler, 18th Floor
Phone:  514 289-6795
Email:  hqscheduling@hydro.qc.ca
Fax:  514 289-6756
   
Attention:  Director of Resource Planning
Email:  knolan@burlingtonelectric.com
Fax: (802) 865-7400

 

Other Notices:   Other Notices:            
H.Q. Energy Services (U.S.) Inc.
75, boul. René-Lévesque, Ouest
Montréal, Québec, H2Z 1A4
Attention:  Manager, Structured Transactions
Email:  racine.sylvie@hydro.qc.ca
Fax:  514 289-6723
   
Burlington Electric Department
585 Pine Street
Burlington, VT 05401
Attention:  General Manager
Email:  bgrimes@burlingtonelectric.com
Fax: (802) 865-7400
Customer Market Participant ID:  50085
                  with a copy to           with a copy to

 

 
H.Q. Energy Services (U.S.) Inc.
75, boul. René-Lévesque, Ouest
Montréal, Québec, H2Z 1A4
Attention: Vice-President, Regulatory Affairs
Email:  cellucci.sandro@hydro.qc.ca
Fax:  514 289-6217
   
Neil, Leddy & Sheahan
271 South Union Street
Burlington, VT  05401
Attention:  William F. Ellis, Esq.
Email:  wellis@mcneilvt.com
Fax:  (802) 863-1743

 
 
1

--------------------------------------------------------------------------------

 


 

 

CVPS:   GMP:           Invoices:   Invoices:            
Email only to:  powerbills@cvps.com
   
Finance Department
Attn:  Deb Anger
Phone: (802) 655-8458
anger@greenmountainpower.com
          Credit:   Credit:            
Attn: Treasury
Phone: 802 747-5418
Facsimile: 802 747-2129
Email: margingroup@cvps.com
   
Vice President, Chief Financial Officer
Attn:  Dawn Bugbee
Phone: (802) 655-8768
Bugbee@greenmountainpower.com

 

Scheduling:   Scheduling:            
Attn:  Power Supply
Phone: 802 747-5336
Email: pwrsale@cvps.com
   
Trading/Scheduling
Attn: Maria Fischer
Phone: (802) 655-8725
Gmp-trading@gmpvt.com

 

Other Notices:   Other Notices:            
Central Vermont Public Service Corp.
77 Grove Street
Rutland, VT 05701
Attention:  Director, Power Supply & Strategic Analysis
Email:  pwrsale@cvps.com
Fax:  802 747-1902
Customer Market Participant ID:  50252
   
Mgr. Energy Resource Planning
Attn:  Douglas Smith
Green Mountain Power Corporation
163 Acorn Lane
Colchester, Vermont  05446
smith@greenmountainpower.com
(802) 655-8550 (fax)
(802) 655-8462 (voice)
ISO Customer ID # 50275
                  with a copy to           with a copy to

 

 
Central Vermont Public Service Corp.
77 Grove Street
Rutland, VT 05701
Attention:  Corporate Secretary
Email:  corpsecy@cvps.com
Fax:  802 770-3249
   
Vice President and General Counsel
Attn: Donald Rendall
Green Mountain Power Corporation
163 Acorn Lane
Colchester, Vermont 05446
802-655-8420 (voice)
rendall@greenmountainpower.com

 

 
2

--------------------------------------------------------------------------------

 
 

Stowe:   Other Notices:           Invoices:             Town of Stowe Electric
Department  
Attention:  Lili Burgess
Email:  lili.burgess@yahoo.com
Phone:  802-253-7215
Fax:  802-253-4555
   
P.O. Box 190
Stowe, Vermont  05672
Attention:  Ellen Burt, General Manager
Email:  eburt@stoweaccess.com
Phone:  802-253-7215
Fax:  802-253-4555
ISO Customer ID:  50324-Town of Stowe Electric Department
           Credit:                 with a copy to            
Attention:  Pat Householder, Controller
Email:  phouseholder@stoweaccess.com
Phone:  802-253-7215
Fax:  802-253-4555
   
Stackpole & French Law Offices
P.O Box 819
Stowe, Vermont  05672
Attention:  Edward B. French, Jr., Esq.
Email:  efrench@stackpolefrench.com
Phone:  802-253-7339
Fax:  802-253-7330

 

Scheduling:                
Attention:  Ellen Burt, General Manager
Email:  eburt@stoweaccess.com
Phone:  802-253-7215
Fax:  802-253-4555
   
 

 

        with a copy to           

 

 
Energy New England, LLC
100 Foxborough Blvd.
Suite 100
Foxborough, MA  02035
Attention:  Tim Hebert & Christina Beaudry
Email:  thebert@energynewengland.com / cbeaudry@energynewengland.com
Phone:  508-698-0000
Fax:  508-698-0222
   
 

 
 
3

--------------------------------------------------------------------------------

 
 

VEC:   Vermont Marble:           Invoices:   Invoices and Scheduling:          
 
Attention:  Chief Financial Office
email:  mbursell@vermontelectric.coop
(800) 832-2667 (phone)
(802) 635-7645 (fax)
   
Attention: Strategic Sourcing Manager -
 Energy and Engineering
Email:  todd.allard@omya.com
Phone: (513) 387-4344
Fax:  (513) 387-4311
          Credit:   Credit:            
Attention:  Chief Financial Office
email:  mbursell@vermontelectric.coop
(800) 832-2667 (phone)
(802) 635-7645 (fax)
   
Attention:  Manager Financial Reporting and Consolidations
Phone: 513-387-4656
Fax: 513-387-4695
Email: thomas.mcclure@omya.com

 

Scheduling:   Other Notices:            
Attention:  Senior Power Resources Planner
email:  ckieny@vermontelectric.coop
(800) 832-2667 (phone)
(802) 635-7645 (fax)
ISO Participant ID:  50326
   
Omya Inc.
9987 Carver Road, Suite 300
Cincinnati, OH 45242
Attention: Strategic Sourcing Manager -
Energy and Engineering
Email:  todd.allard@omya.com
Phone: (513) 387-4344
Fax:  (513) 387-4311
Customer ID:  50288

 

Other Notices:                      with a copy to            
Vermont Electric Cooperative, Inc.
42 Wescom Road
Johnson, Vermont  05656
Attention:  Senior Power Resources Planner
email:  ckieny@vermontelectric.coop
(800) 832-2667 (phone)
(802) 635-7645 (fax)
ISO Participant ID:  50326
   
Edward V. Schwiebert, Esq.
Kenlan Schwiebert Facey & Goss, P.C.
P.O. Box 578
71 Allen Street
Rutland, VT  05702-0578
Email:  evs@kenlanlaw.com
Fax:  (802) 775-1581
                         

 
 
4

--------------------------------------------------------------------------------

 
 
 

 

VPPSA:               Invoices:                
Attention:  Controller
Email:  controller@vppsa.com
Fax:  802-244-6889
Customer ID:  50289
   
 
          Credit:                
Attention:  Director of Power Supply
Email:  directorpowersupply@vppsa.com
Fax:  802-244-6889
Customer ID:  50289
   
 

 

Scheduling:                
Attention:  Director of Power Supply
Email:  directorpowersupply@vppsa.com
Fax:  802-244-6889
Customer ID:  50289
   
 

 

Other Notices:                
Vermont Public Power Supply Authority
5195 Waterbury-Stowe Road
Waterbury Center, VT  05677
Attention:  General Manager
Email:  generalmanager@vppsa.com
Fax:  802-244-6889
Fax:  802-244-6889
Customer ID:  50289
   
 
                  with a copy to      

 

 
Primmer Piper Eggleston & Cramer PC
PO Box 159
421 Summer St.
St. Johnsbury, Vermont  05819
Attention: Elijah D. Emerson
Email:  eemerson@ppeclaw.com
Fax: 802-748-3976
   
 

 
5 

--------------------------------------------------------------------------------

 
 